


117 HR 3404 IH: Furthering Underutilized Technologies and Unleashing Responsible Expenditures for Western Water Infrastructure and Drought Resiliency Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3404
IN THE HOUSE OF REPRESENTATIVES

May 20, 2021
Mr. Huffman (for himself, Mrs. Napolitano, Mr. Levin of California, Mr. DeSaulnier, Mr. Vargas, Ms. DeGette, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Science, Space, and Technology, Ways and Means, Transportation and Infrastructure, the Judiciary, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To provide drought preparedness and improved water supply reliability to the Nation.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Furthering Underutilized Technologies and Unleashing Responsible Expenditures for Western Water Infrastructure and Drought Resiliency Act or the FUTURE Western Water Infrastructure and Drought Resiliency Act. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Findings.
Sec. 3. Definitions.
Title I—INFRASTRUCTURE DEVELOPMENT
Sec. 101. Competitive grant program for the funding of water recycling and reuse projects.
Sec. 102. Storage project development reports to Congress.
Sec. 103. Funding for storage and supporting projects.
Sec. 104. Extension of existing requirements for grandfathered storage projects.
Sec. 105. Desalination project development.
Sec. 106. Assistance for disadvantaged communities without adequate drinking water.
Sec. 107. Water infrastructure fund.
Title II—IMPROVED TECHNOLOGY AND DATA
Sec. 201. Reauthorization of water availability and use assessment program.
Sec. 202. Modifications to income exclusion for conservation subsidies.
Sec. 203. X-prize for water technology breakthroughs.
Sec. 204. Study examining sediment transport.
Sec. 205. Federal priority streamgages.
Sec. 206. Study examining climate vulnerabilities at Federal dams.
Sec. 207. Innovative technology adoption.
Sec. 208. Forecast-informed water control manual updates.
Title III—ECOSYSTEM PROTECTION AND RESTORATION
Sec. 301. Waterbird habitat creation program.
Sec. 302. Competitive grant program for the funding of watershed health projects.
Sec. 303. Support for refuge water deliveries.
Sec. 304. Drought planning and preparedness for critically important fisheries.
Sec. 305. Reauthorization of the Fisheries Restoration and Irrigation Mitigation Act of 2000.
Sec. 306. Combating water theft for illegal marijuana cultivation.
Sec. 307. Sustaining biodiversity during droughts.
Title IV—WATER JOB TRAINING AND EDUCATION
Sec. 401. Water resource education.
Sec. 402. Water sector career grant programs.
Title V—MISCELLANEOUS
Sec. 501. Offset.
2.FindingsCongress finds the following: (1)As expressed in the Water Supply Act of 1958, Congress has recognized the primary responsibilities of the States and local interests in developing water supplies for domestic, municipal, industrial, and other purposes, and that the Federal Government should participate and cooperate in these projects.
(2)There is a long and robust legal precedent of Federal deference to State primacy in water law and the legal system that States establish for resolving disputes over water use, with the Supreme Court finding in Kansas v. Colorado that Congress cannot enforce either rule upon any State in matters of the right regulation of water rights. (3)The entire American West and Southwest are facing forecasts of prolonged droughts that will leave States facing major water shortages and catastrophic wildfires.
(4)Recent periods of drought in the American West have also occurred with higher temperatures and reduced snowpack and led to what climate scientists recently concluded was possibly the most severe drought in California in over 1,200 years. (5)The Colorado River has been under drought conditions since 2000, and the chances of a megadrought striking the Southwest and central Great Plains are on the rise according to forecasts from climate scientists.
(6)Addressing water shortages today and in the future will require action from the Federal Government that respects State, local, and Tribal law, and that the policies that respond to droughts should not pit State against State, region against region, or stakeholders against one another. (7)Congress recognizes the range of separate, distinct Federal agencies with authorities and resources that play a role in water supply, including treatment and remediation of groundwater, surface water storage, water recycling and reuse, and other clean water infrastructure, and to avoid duplication and ensure the efficiency and effectiveness of these various Federal roles, there is a need for improved coordination, streamlining, and collaboration, both among Federal agencies and with drought-impacted States and localities.
(8)It is the policy of the United States to respect California’s coequal goals, established by the Delta Reform Act of 2009, of providing a more reliable water supply for California and protecting, restoring, and enhancing the Delta ecosystem, and these coequal goals shall be achieved in a manner that protects and enhances the unique cultural, recreational, natural resource, and agricultural values of the Delta as an evolving place. (9)The State of California, in CA Water Code section 85021, has established a policy to reduce reliance on the Delta in meeting California’s future water supply needs through a statewide strategy of investing in improved regional supplies, conservation, and water use efficiency; California law directs each region that depends on water from the Delta watershed to improve its regional self-reliance for water through investment in water use efficiency, water recycling, advanced water technologies, local and regional water supply projects, and improved regional coordination of local and regional water supply efforts; and it is the intent of Congress to ensure that Federal programs, policies, and investments respect and compliment, and do not undermine or conflict with, California’s policy of reducing reliance on Delta diversions.
(10)Federal agencies should operate the Bureau of Reclamation’s Central Valley Project in California in compliance with all Federal and State laws, including biological opinions, while working with the State to maximize operational flexibility in order to deliver as much water as reasonably possible to drought-impacted areas and minimize the harm suffered by fish and wildlife as a result of drought. (11)The Reclamation Fund was established in 1902 with the express purpose of providing for the construction and maintenance of water infrastructure for the economic development of the Western States and territories, with revenues deposited into the fund out of public land sales within these Western States and territories.
(12)Since 1902, the Reclamation Fund has been supplemented with additional revenues from Federal water resources development and mineral and natural resource leases on Federal lands, such that the surplus within the Reclamation Fund now exceeds $17,000,000,000. (13)The Reclamation Fund represents a transfer of a portion of receipts from Federal lands and Federal natural resources in the West back to the West for water development, and the Reclamation Fund’s surplus should be used to assist the West in meeting its water needs for public health and safety, for expanding water recycling, reuse, and reclamation, and for meeting the emergency needs of communities impacted by drought.
(14)The Federal funding provided in this Act will support near-term and long-term water supply reliability for the Western States, including through the use of the Reclamation Fund surplus to support long-term water infrastructure investment. (15)The Federal funding authorized in title I of this Act can help provide additional water supplies to the Western States in the near-term, including 650,000 acre-feet per year in additional average yield through water reuse projects, 350,000 acre-feet per year in additional average yield through water storage projects, and 100,000 acre-feet per year in additional average yield through water desalination projects.
(16)Robust Federal investment and support is needed to assist the Western States in developing future drought resiliency in the face of climate change, which will continue to exacerbate existing water supply challenges in an already arid region of the country. 3.DefinitionsIn this Act: 
(1)Relevant committees of congressThe term relevant committees of Congress means—  (A)the Committee on Natural Resources of the House of Representatives; and 
(B)the Committee on Energy and Natural Resources of the Senate.  (2)Reclamation StateThe term Reclamation State means a State or territory described in the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093; 43 U.S.C. 391). 
(3)SecretaryThe term Secretary means the Secretary of the Interior, unless otherwise defined in a particular provision.  (4)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)). 
IINFRASTRUCTURE DEVELOPMENT
101.Competitive grant program for the funding of water recycling and reuse projects
(a)Competitive grant program for the funding of water recycling and reuse projectsSection 1602(f) of the Reclamation Wastewater and Groundwater Study and Facilities Act (title XVI of Public Law 102–575; 43 U.S.C. 390h et seq.) is amended by striking paragraphs (2) and (3) and inserting the following:   (2)PriorityWhen funding projects under paragraph (1), the Secretary shall give funding priority to projects that meet one or more of the following criteria: 
(A)Projects that are likely to provide a more reliable water supply for States and local governments.  (B)Projects that are likely to increase the water management flexibility and reduce impacts on environmental resources from projects operated by Federal and State agencies. 
(C)Projects that are regional in nature.  (D)Projects with multiple stakeholders. 
(E)Projects that provide multiple benefits, including water supply reliability, eco-system benefits, groundwater management and enhancements, and water quality improvements.. (b)Authorization of appropriationsSection 1602(g) of the Reclamation Wastewater and Groundwater Study and Facilities Act (title XVI of Public Law 102–575; 43 U.S.C. 390h et seq.) is amended— 
(1)by striking $50,000,000 and inserting $500,000,000 through fiscal year 2025; and  (2)by striking if enacted appropriations legislation designates funding to them by name,. 
(c)DurationSection 4013 of the WIIN Act (43 U.S.C. 390b(2)) is amended—  (1)in paragraph (1), by striking and; 
(2)in paragraph (2), by striking the period and inserting ; and; and  (3)by adding at the end the following: 

(3)section 4009(c).. (d)Limitation on fundingSection 1631(d) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h–13(d)) is amended by striking $20,000,000 (October 1996 prices) and inserting $30,000,000 (January 2019 prices). 
102.Storage project development reports to Congress
(a)DefinitionsIn this section:  (1)Non-federal interestThe term Non-Federal interest means an eligible entity or a qualified partner (as defined in section 103(a)). 
(2)Project reportThe term project report means the following documents prepared for a Federal storage project or major federally assisted storage project (as defined in section 103(a)):  (A)A feasibility study carried out pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.) including any feasibility or equivalent studies prepared for a project pursuant to section 103(c)(7)(B) or section 103(d)(7)(B)(i) of this Act. 
(B)The Fish and Wildlife Coordination Act report described in section 103(g) of this Act prepared for a project.  (C)Any final document prepared for a project pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(D)A brief description of any completed environmental permits, approvals, reviews, or studies required for a project under any Federal law other than the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).  (E)A description of any determinations made by the Secretary under section 103(d)(7)(A)(ii) for each project and the basis for such determinations. 
(3)Project study
(A)Federal storage projectWith respect to a Federal storage project (as defined in section 103(a)), the term project study means a feasibility study carried out pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.) including a feasibility study prepared pursuant to section 103(c)(7)(B) of this Act.  (B)Major federally assisted storage projectWith respect to a major federally assisted storage project (as defined in section 103(a)), the term project study means the feasibility or equivalent studies prepared pursuant to section 103(d)(7)(B)(i) of this Act. 
(b)Annual reportsNot later than February 1 of each year, the Secretary shall develop and submit to the relevant committees of Congress an annual report, to be entitled Report to Congress on Future Storage Project Development, that identifies the following:  (1)Project reportsEach project report that meets the criteria established in subsection (d)(1)(A). 
(2)Proposed project studiesAny proposed project study submitted to the Secretary by a non-Federal interest pursuant to subsection (c) that meets the criteria established in subsection (d)(1)(A).  (3)Proposed modificationsAny proposed modification to an authorized project or project study that meets the criteria established in subsection (d)(1)(A) that— 
(A)is submitted to the Secretary by a non-Federal interest pursuant to subsection (c); or  (B)is identified by the Secretary for authorization. 
(c)Requests for proposals
(1)PublicationNot later than May 1 of each year, the Secretary shall publish in the Federal Register a notice requesting proposals from non-Federal interests for project reports, proposed project studies, and proposed modifications to authorized projects and project studies to be included in the annual report.  (2)Deadline for requestsThe Secretary shall include in each notice required by this subsection a requirement that non-Federal interests submit to the Secretary any proposals described in paragraph (1) by not later than 120 days after the date of publication of the notice in the Federal Register in order for the proposals to be considered for inclusion in the annual report. 
(3)NotificationOn the date of publication of each notice required by this subsection, the Secretary shall—  (A)make the notice publicly available, including on the internet; and 
(B)provide written notification of the publication to the relevant committees of Congress.  (d)Contents (1)Project reports, proposed project studies, and proposed modifications (A)Criteria for inclusion in reportThe Secretary shall include in the annual report only those project reports, proposed project studies, and proposed modifications to authorized projects and project studies that— 
(i)are related to the missions and authorities of the Department of the Interior;  (ii)require specific congressional authorization, including by an Act of Congress; 
(iii)have not been congressionally authorized;  (iv)have not been included in any previous annual report; and 
(v)if authorized, could be carried out by the Department of the Interior or a non-Federal entity eligible to carry out a major federally assisted storage project under section 103.  (B)Description of benefits (i)DescriptionThe Secretary shall describe in the annual report, to the extent applicable and practicable, for each proposed project study and proposed modification to an authorized project or project study included in the annual report, the benefits, as described in clause (ii), of each such study or proposed modification. 
(ii)BenefitsThe benefits (or expected benefits, in the case of a proposed project study) described in this clause are benefits to—  (I)water supply and water management; 
(II)the environment, including fish and wildlife benefits estimated under section 103(g) for a project report or proposed modification to an authorized project;  (III)the protection of human life and property; 
(IV)the national economy; or  (V)the national security interests of the United States. 
(C)Identification of other factorsThe Secretary shall identify in the annual report, to the extent practicable—  (i)for each proposed project study included in the annual report, the non-Federal interest that submitted the proposed project study pursuant to subsection (c); and 
(ii)for each proposed project study and proposed modification to a project or project study included in the annual report, whether the non-Federal interest has demonstrated—  (I)that local support exists for the proposed project study or proposed modification to an authorized project or project study (including the project that is the subject of the proposed project study or the proposed modification to an authorized project study); and 
(II)the financial ability to provide the required non-Federal cost share.  (2)TransparencyThe Secretary shall include in the annual report, for each project report, proposed project study, and proposed modification to a project or project study included under paragraph (1)(A)— 
(A)the name of the associated non-Federal interest, including the name of any non-Federal interest that has contributed, or is expected to contribute, a non-Federal share of the cost of—  (i)the project report; 
(ii)the proposed project study;  (iii)the authorized project study for which the modification is proposed; or 
(iv)construction of—  (I)the project that is the subject of— 
(aa)the project report;  (bb)the proposed project study; or 
(cc)the authorized project study for which a modification is proposed; or  (II)the proposed modification to a project; 
(B)a letter or statement of support for the project report, proposed project study, or proposed modification to a project or project study from each associated non-Federal interest;  (C)the purpose of the project report, proposed project study, or proposed modification to a project or project study; 
(D)an estimate, to the extent practicable, of the Federal, non-Federal, and total costs of—  (i)the proposed modification to an authorized project study; and 
(ii)construction of—  (I)the project that is the subject of— 
(aa)the project report; or  (bb)the authorized project study for which a modification is proposed, with respect to the change in costs resulting from such modification; or 
(II)the proposed modification to an authorized project; and  (E)an estimate, to the extent practicable, of the monetary and nonmonetary benefits of— 
(i)the project that is the subject of—  (I)the project report; or 
(II)the authorized project study for which a modification is proposed, with respect to the benefits of such modification; or  (ii)the proposed modification to an authorized project. 
(3)CertificationThe Secretary shall include in the annual report a certification stating that each project report, proposed project study, and proposed modification to a project or project study included in the annual report meets the criteria established in paragraph (1)(A).  (4)AppendixThe Secretary shall include in the annual report an appendix listing the proposals submitted under subsection (c) that were not included in the annual report under paragraph (1)(A) and a description of why the Secretary determined that those proposals did not meet the criteria for inclusion under such paragraph. 
(e)Special rule for initial annual reportNotwithstanding any other deadlines required by this section, the Secretary shall—  (1)not later than 60 days after the date of the enactment of this Act, publish in the Federal Register a notice required by subsection (c)(1); and 
(2)include in such notice a requirement that non-Federal interests submit to the Secretary any proposals described in subsection (c)(1) by not later than 120 days after the date of publication of such notice in the Federal Register in order for such proposals to be considered for inclusion in the first annual report developed by the Secretary under this section.  (f)PublicationUpon submission of an annual report to Congress, the Secretary shall make the annual report publicly available, including through publication on the Internet. 
(g)ConsultationThe Secretary, acting through the Commissioner of Reclamation, shall confer with the relevant committees of Congress before submitting each annual report prepared under subsection (b).  (h)Submission of individual project reportsUpon completion, project reports, including all required documents and reports under subsection (b), shall— 
(1)be submitted to the relevant committees of Congress; and  (2)include discussion of the following findings by the Secretary— 
(A)whether the project is deemed to be feasible in accordance with the applicable feasibility standards under section 103 and the reclamation laws;  (B)the degree to which the project will provide benefits (or expected benefits, in the case of a proposed project study) as described in subsection (d)(1)(B)(ii) and other benefits under the reclamation laws; and 
(C)whether the project complies with Federal, State, and local laws.  103.Funding for storage and supporting projects (a)DefinitionsIn this section: 
(1)Design; study
(A)In generalThe terms design and study include any design, permitting, study (including a feasibility study), materials engineering or testing, surveying, or preconstruction activity relating to a Federal storage project, a major federally assisted storage project, a natural water storage project, or a standard federally assisted storage project as defined in this subsection.  (B)ExclusionsThe terms design and study do not include an appraisal study or other preliminary review intended to determine whether further study is appropriate for a Federal storage project, a major federally assisted storage project, a natural water storage project, or a standard federally assisted storage project as defined in this subsection. 
(2)Eligible entityThe term eligible entity means—  (A)any State, political subdivision of a State, department of a State, or public agency organized pursuant to State law; 
(B)an Indian Tribe or an entity controlled by an Indian Tribe;  (C)a water users’ association; 
(D)an agency established by an interstate compact; and  (E)an agency established under State law for the joint exercise of powers. 
(3)Federal storage projectThe term Federal storage project means—  (A)any project in a Reclamation State that involves the construction, expansion, upgrade, or capital repair of a water storage facility or a facility conveying water to or from a surface or groundwater storage facility— 
(i)to which the United States holds title; and  (ii)that was authorized to be constructed, operated, and maintained pursuant to— 
(I)the reclamation laws; or  (II)the Act of August 11, 1939 (commonly known as the Water Conservation and Utilization Act (16 U.S.C. 590y et seq.)); or 
(B)an ecosystem restoration project for watershed function, including a forest or watershed restoration project, that, consistent with maintaining and enhancing long-term ecological and hydrological function and resilience, benefits the quality, timing, and other qualities of water available for release on a long-term basis from a water storage facility in a Reclamation State—  (i)to which the United States holds title; and 
(ii)that was authorized to be constructed, operated, and maintained pursuant to—  (I)the reclamation laws; or 
(II)the Act of August 11, 1939 (commonly known as the Water Conservation and Utilization Act (16 U.S.C. 590y et seq.)).  (4)Fish and wildlife benefitsThe term fish and wildlife benefits means overall benefits or improvements to aquatic ecosystems and native fish and wildlife within a Reclamation State, including benefits for a wildlife refuge, that are in excess of— 
(A)existing fish and wildlife mitigation or compliance obligations under—  (i)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); 
(ii)the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.);  (iii)the Water Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4082); 
(iv)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);  (v)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and 
(vi)any other Federal law, State law or other existing requirement in regulations, permits, contracts, licenses, grants, or orders and decisions from courts or State or Federal agencies; or  (B)existing environmental mitigation or compliance obligations as defined in section 6001(a)(32) of title 23 of the California Code of Regulations, with respect to benefits and improvements to aquatic ecosystems and native fish and wildlife within the State of California, in recognition of the State of California’s existing prohibitions against the use of public funds for environmental mitigation required under Federal and State law. 
(5)Major federally assisted storage projectThe term major federally assisted storage project means any project in a Reclamation State that—  (A)involves the construction, expansion, upgrade, or capital repair by an eligible entity or qualified partner of— 
(i)a surface or groundwater storage facility that is not federally owned; or  (ii)a facility that is not federally owned conveying water to or from a surface or groundwater storage facility; 
(B)is an ecosystem restoration project for watershed function, including a forest or watershed restoration project, that, on a long-term basis, benefits the quality, timing, and other qualities of water available for release from a project described in subparagraph (A) consistent with maintaining and enhancing long-term ecological and hydrological function and resilience in a Reclamation State;  (C)provides benefits described in section 102(d)(1)(B)(ii); and 
(D)has a total estimated cost of more than $250,000,000.  (6)Natural water storage projectThe term natural water storage project means a single project, a number of distributed projects across a watershed, or the redesign and replacement, or removal, of built infrastructure to incorporate elements, where the project or elements have the following characteristics: 
(A)Uses primarily natural materials appropriate to the specific site and landscape setting.  (B)Largely relies on natural riverine, wetland, hydrologic, or ecological processes. 
(C)Results in aquifer recharge, transient floodplain water retention, reconnection of historic floodplains to their stream channels with water retention benefits within a Reclamation State, or results in improved ecological forest watershed condition if it is a project located within the State of California.  (D)Is designed to produce two or more of the following environmental benefits:
(i)Stream flow changes beneficial to watershed health.  (ii)Fish and wildlife habitat or migration corridor restoration. 
(iii)Floodplain reconnection and inundation.  (iv)Riparian or wetland restoration and improvement. 
(7)Standard federally assisted storage projectThe term standard federally assisted storage project means any project in a Reclamation State that—  (A)involves the construction, expansion, upgrade, or capital repair by an eligible entity or qualified partner of— 
(i)a surface or groundwater storage facility that is not federally owned; or  (ii)a facility that is not federally owned conveying water to or from a surface or groundwater storage facility; 
(B)is an ecosystem restoration project for watershed function, including a forest or watershed restoration project, that, on a long-term basis, benefits the quality, timing, and other qualities of water available for release from a project described in subparagraph (A) consistent with maintaining and enhancing long-term ecological and hydrological function and resilience in a Reclamation State; (C)provides benefits described in section 102(d)(1)(B)(ii); and 
(D)has a total estimated cost of $250,000,000 or less.  (8)Qualified partnerThe term qualified partner means a non-profit organization operating in a Reclamation State. 
(9)Reclamation lawsThe term reclamation laws means Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388; chapter 1093)), and Acts supplemental to and amendatory of that Act.  (b)Storage project fundingThere is authorized to be appropriated a total of $750 million for use by the Secretary through fiscal year 2026 to advance— 
(1)Federal storage projects within a Reclamation State in accordance with subsection (c);  (2)major federally assisted storage projects within a Reclamation State in accordance with subsection (d); 
(3)natural water storage projects within a Reclamation State in accordance with subsection (e);  (4)standard federally assisted storage projects within a Reclamation State in accordance with subsection (f); or 
(5)grandfathered storage projects in accordance with section 104.  (c)Federal storage projects (1)AgreementsOn request of an eligible entity or qualified partner and in accordance with this subsection, the Secretary may negotiate and enter into an agreement on behalf of the United States for the design, study, construction, expansion, upgrade, or capital repair of a Federal storage project located in a Reclamation State. 
(2)Federal shareSubject to the requirements of this subsection, the Secretary may fund up to 50 percent of the design and study costs of a Federal storage project and up to 50 percent of the construction costs of a Federal storage project.  (3)Conditions for Federal design and study fundingFunding provided under this subsection may be made available for the design and study of a Federal storage project if— 
(A)the Secretary secures a cost share agreement for design and study costs providing sufficient upfront funding to pay the non-Federal share of the design and study costs of the Federal storage project; and  (B)the feasibility study for the Federal storage project is congressionally authorized by reference to the annual Report to Congress on Future Storage Project Development prepared under section 102. 
(4)Conditions for Federal construction fundingFunding provided under this subsection for the construction of a Federal storage project may be made available to a project if—  (A)the project has been authorized by name in a Federal statute; 
(B)the project is a multi-benefit project that would, at a minimum, provide water supply reliability benefits (including additional storage, conveyance, or new firm yield) and fish and wildlife benefits as determined by the final estimate prepared pursuant to subsection (g);  (C)construction funding for the project is congressionally approved by reference to the annual Report to Congress on Future Storage Project Development prepared under section 102; 
(D)the Secretary secures an agreement providing sufficient upfront funding to pay the non-Federal share of the construction costs of the Federal storage project; and  (E)The Secretary determines— 
(i)the project is technically and financially feasible;  (ii)the project provides water supply reliability benefits for a State or local government and fish and wildlife benefits; and 
(iii)in return for the Federal cost-share investment in the project, at least a proportionate share of the project benefits are for—  (I)fish and wildlife benefits as determined under subsection (g); or 
(II)non-reimbursable expenses authorized under the reclamation laws other than fish and wildlife expenses.  (5)NotificationThe Secretary shall submit to the relevant committees of Congress and make publicly available on the internet a written notification of the Secretary’s determinations regarding the satisfaction of the requirements under paragraphs (3) and (4) by not later than 30 days after the date of the determinations. 
(6)Environmental lawsIn participating in a Federal storage project under this subsection, the Secretary shall comply with all applicable Federal environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and all State environmental laws of the Reclamation State in which the project is located involving the construction, expansion or operation of a water storage project or fish and wildlife protection, provided that no law or regulation of a State or political subdivision of a State relieve the Secretary of any Federal requirement otherwise applicable under this section.  (7)Additional guidelines for restoration projects that reduce the risk of water storage losses (A)RequirementsA restoration project described in section 103(a)(3)(B) that receives funding under this subsection must— 
(i)have the potential to reduce the risk of water storage losses for a Federal storage project described in subsection (a)(3)(A) by reducing the risk of erosion or sediment loading; and  (ii)be designed to result in fish and wildlife benefits. 
(B)Draft feasibility studyNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue draft requirements for feasibility studies for Federal storage projects described in section 103(a)(3)(B).  (C)Feasibility study requirementsThe draft feasibility study requirements issued under subparagraph (B) shall be consistent with requirements for a title XVI Feasibility Study Report, including the economic analysis, contained in the Reclamation Manual Directives and Standards numbered WTR 11–01, subject to any additional requirements necessary to provide sufficient information for making determinations under this section. 
(D)Final feasibility study requirementsThe Secretary shall finalize the feasibility study requirements under subparagraph (C) by not later than 1 year after the date of the enactment of this Act.  (E)Eligible partnerThe Secretary is authorized to participate in a restoration project described in subsection (a)(3)(B) with a partner that is— 
(i)an eligible entity as defined in subsection (a)(2); or  (ii)a qualified partner as defined in subsection (a)(8). 
(d)Major federally assisted storage projects
(1)In generalIn accordance with this subsection, the Secretary shall establish a competitive grant program to participate in the design, study, construction, expansion, upgrade, or capital repair of a major federally assisted storage project on request of an eligible entity or qualified partner. The competitive grant program established under this paragraph shall—  (A)allow any project sponsor of a major federally assisted storage project to apply for funding for the design, study, construction, expansion, upgrade, or capital repair of a major federally assisted storage project; 
(B)include the issuance of annual solicitations for major federally assisted storage project sponsors to apply for funding for the design, study, construction, expansion, upgrade, or capital repair of a major federally assisted storage project; and  (C)permit the Secretary to fund up to 25 percent of the design and study costs of a major federally assisted storage project and up to 25 percent of the construction costs of a major federally assisted storage project. 
(2)Funding priority for multi-benefit projectsIn making grants under this subsection, the Secretary shall give funding priority to multi-benefit projects that provide greater—  (A)water supply reliability benefits for States and local governments; and 
(B)fish and wildlife benefits.  (3)Conditions for Federal design and study fundingThe Secretary may fund a design or study activity for a major federally assisted storage project under this subsection if— 
(A)the Governor of the State in which the major federally assisted storage project is located provides written concurrence for the design and study activities;  (B)the Secretary secures an agreement for design and study costs providing sufficient upfront funding to pay the non-Federal share of the design and study costs of the major federally assisted storage project; and 
(C)the feasibility study for the major federally assisted storage project is congressionally authorized by reference to the annual Report to Congress on Future Storage Project Development prepared under section 102.  (4)Conditions for Federal construction fundingFunding provided under this subsection for the construction of a major federally assisted storage project may be made available to a project if— 
(A)the project has been authorized by name in a Federal statute;  (B)the project is a multi-benefit project that would, at a minimum, provide water supply reliability benefits (including additional storage, conveyance, or new firm yield) and fish and wildlife benefits as determined by the estimate prepared pursuant to subsection (g); 
(C)the Governor of the State in which the major federally assisted storage project is located has requested Federal participation at the time construction is initiated;  (D)the Secretary secures an agreement committing to pay the non-Federal share of the capital costs of the major federally assisted storage project; and 
(E)the Secretary determines—  (i)the project is technically and financially feasible; 
(ii)the project provides water supply reliability benefits for a State or local government and fish and wildlife benefits; and  (iii)in return for the Federal cost-share investment in the project, at least a proportionate share of the project benefits are for— 
(I)fish and wildlife benefits as determined under subsection (g); or  (II)other non-reimbursable expenses authorized under the reclamation laws other than fish and wildlife expenses. 
(5)NotificationThe Secretary shall submit to the relevant committees of Congress and make publicly available on the internet a written notification of the Secretary’s determinations regarding the satisfaction of the requirements under paragraphs (3) and (4) by not later than 30 days after the date of the determinations.  (6)Environmental lawsIn participating in a major federally assisted storage project under this subsection, the Secretary shall comply with all applicable Federal environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and all State environmental laws of the Reclamation State in which the project is located involving the construction, expansion or operation of a water storage project or fish and wildlife protection, provided that no law or regulation of a State or political subdivision of a State relieve the Secretary of any Federal requirement otherwise applicable under this section. 
(7)Information
(A)In generalIn participating in a major federally assisted storage project under this subsection, the Secretary— (i)may consider the use of feasibility or equivalent studies prepared by the sponsor of the major federally assisted storage project; but 
(ii)shall retain responsibility for determining whether the feasibility or equivalent studies satisfy the requirements of reports prepared by the Secretary.  (B)Guidelines (i)DraftNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue draft guidelines for feasibility or equivalent studies for major federally assisted storage projects prepared by a project sponsor that shall be consistent with requirements for a title XVI Feasibility Study Report, including the economic analysis, contained in the Reclamation Manual Directives and Standards numbered WTR 11–01, subject to— 
(I)any additional requirements necessary to provide sufficient information for making any determinations or assessments under paragraphs (2), (3), and (4); and  (II)the condition that the Bureau of Reclamation shall not bear responsibility for the technical adequacy of any design, cost estimate, or construction relating to a major federally assisted storage project. 
(ii)FinalThe Secretary shall finalize the guidelines under clause (i) by not later than 1 year after the date of the enactment of this Act.  (C)Technical assistance for feasibility studies (i)Technical assistanceAt the request of an eligible entity or qualified partner, the Secretary shall provide to the eligible entity or qualified partner technical assistance relating to any aspect of a feasibility study carried out by the eligible entity or qualified partner under this subsection if the eligible entity or qualified partner contracts with the Secretary to pay all costs of providing the technical assistance. 
(ii)Impartial decisionmakingIn providing technical assistance under clause (i), the Secretary shall ensure that the use of funds accepted from an eligible entity or qualified partner will not affect the impartial decisionmaking responsibilities of the Secretary, either substantively or procedurally.  (iii)Effect of technical assistanceThe provision of technical assistance by the Secretary under clause (i) shall not be considered to be an approval or endorsement of a feasibility study. 
(8)Eligible partnerThe Secretary is authorized to participate in a restoration project described in subsection (a)(4)(B) with a partner that is—  (A)an eligible entity as defined in subsection (a)(2); or 
(B)a qualified partner as defined in subsection (a)(8).  (e)Natural water storage projects (1)In generalIn accordance with this subsection, the Secretary shall establish a competitive grant program to participate in the design, study, construction, expansion, upgrade, or capital repair of a natural water storage project in a Reclamation State on request of an eligible entity or qualified partner. The competitive grant program established under this paragraph shall— 
(A)allow any project sponsor of a natural water storage project to apply for funding for the design, study, construction, expansion, upgrade, or capital repair of a natural water storage project; and  (B)include the issuance of annual solicitations for natural water storage project sponsors to apply for funding for the design, study, construction, expansion, upgrade, or capital repair of a natural water storage project. 
(2)Funding priority for multi-benefit projectsIn making grants under this subsection, the Secretary shall give funding priority to multi-benefit projects that provide greater—  (A)water supply reliability benefits for States and local governments; and 
(B)fish and wildlife benefits.  (3)Federal shareSubject to the requirements of this subsection, the Secretary may provide funding to an eligible entity or qualified partner for the design, study, construction, expansion, upgrade, or capital repair of a natural water storage project in an amount equal to not more than 80 percent of the total cost of the natural water storage project. 
(4)Conditions for Federal design and study fundingThe Secretary may fund a design or study activity for a natural water storage project under this subsection if the Governor of the State in which the natural water storage project is located provides written concurrence for design and study activities.  (5)Conditions for Federal construction fundingFunding provided under this subsection for the construction of a natural water storage project may be made available to a project if— 
(A)the Governor of the State in which the natural water storage project is located has requested Federal participation at the time construction was initiated;  (B)the Secretary determines or the applicable non-Federal sponsor determines through the preparation of a feasibility or equivalent study prepared in accordance to paragraph (9), and the Secretary concurs, that— 
(i)the project is technically and financially feasible;  (ii)the project provides water supply reliability benefits for a State or local government and fish and wildlife benefits; and 
(iii)in return for the Federal cost-share investment in the project, at least a proportionate share of the project benefits are for non-reimbursable expenses authorized under the reclamation laws or for fish and wildlife benefits as defined in this section, which shall be considered a fully non-reimbursable Federal expenditure; and  (C)the Secretary secures an agreement committing to pay the non-Federal share of the construction costs of the project. 
(6)Environmental lawsIn participating in a natural water storage project under this subsection, the Secretary shall comply with all applicable Federal environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and all State environmental laws of the Reclamation State in which the project is located involving the construction, expansion or operation of a water storage project or fish and wildlife protection, provided that no law or regulation of a State or political subdivision of a State relieve the Secretary of any Federal requirement otherwise applicable under this section.  (7)InformationIn participating in a natural water storage project under this subsection, the Secretary— 
(A)may consider the use of feasibility or equivalent studies prepared by the sponsor of the natural water storage project if the sponsor elects to prepare such reports; but (B)shall retain responsibility for determining whether the feasibility or equivalent studies satisfy the requirements of studies prepared by the Secretary. 
(8)NotificationThe Secretary shall submit to the relevant committees of Congress and make publicly available on the internet a written notification of the Secretary’s determinations regarding the satisfaction of the requirements under paragraphs (4) and (5) by not later than 30 days after the date of the determinations.  (9)Guidelines (A)DraftNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue draft guidelines for feasibility or equivalent studies for natural water storage projects prepared by a project sponsor that shall be consistent with this subsection, provided that the Department of the Interior shall not bear responsibility for the technical adequacy of any design, cost estimate, or construction relating to a natural water storage project. 
(B)FinalThe Secretary shall finalize the guidelines under subparagraph (A) by not later than 1 year after the date of the enactment of this Act.  (C)Technical assistance for feasibility studies (i)Technical assistanceAt the request of an eligible entity or qualified partner, the Secretary shall provide to the eligible entity or qualified partner technical assistance relating to any aspect of a feasibility study carried out by an eligible entity or qualified partner under this subsection if the eligible entity or qualified partner contracts with the Secretary to pay all costs of providing the technical assistance. 
(ii)Impartial decisionmakingIn providing technical assistance under clause (i), the Secretary shall ensure that the use of funds accepted from an eligible entity or qualified partner will not affect the impartial decisionmaking responsibilities of the Secretary, either substantively or procedurally.  (iii)Effect of technical assistanceThe provision of technical assistance by the Secretary under clause (i) shall not be considered to be an approval or endorsement of a feasibility study. 
(f)Standard federally assisted storage projects
(1)In generalIn accordance with this subsection, the Secretary shall establish a competitive grant program to participate in the design, study, construction, expansion, upgrade, or capital repair of a standard federally assisted storage project on request of an eligible entity or qualified partner. The competitive grant program established under this paragraph shall—  (A)allow any project sponsor of a standard federally assisted storage project to apply for funding for the design, study, construction, expansion, upgrade, or capital repair of a federally assisted storage project; 
(B)include the issuance of annual solicitations for standard federally assisted storage project sponsors to apply for funding for the design, study, construction, expansion, upgrade or capital repair of a standard federally assisted storage project; and  (C)permit the Secretary to fund up to 25 percent of the total cost of a federally assisted storage project. 
(2)Selection of projectsIn making grants under this subsection, the Secretary shall give funding priority to projects that—  (A)provide greater water supply reliability benefits for States and local governments, including through aquifer storage and recovery wells, in-lieu recharge activities that could be effectuated or expanded through additional infrastructure investments including interties, and the establishment and use of recharge ponds, including in an urban environment; 
(B)provide greater fish and wildlife benefits; and  (C)cost not more than $30,000,000 to allow greater participation and wider distribution of funds and program benefits. 
(3)Conditions for Federal design and study fundingThe Secretary may fund a design or study activity for a standard federally assisted storage project under this subsection if the Governor of the State in which the federally assisted storage project is located provides written concurrence for design and study activities.  (4)Conditions for Federal construction fundingFunding provided under this subsection for the construction of a standard federally assisted storage project may be made available to a project if— 
(A)the Governor of the State in which the federally assisted storage project is located has requested Federal participation at the time construction was initiated; and  (B)the Secretary determines or the applicable non-Federal sponsor determines through the preparation of a feasibility or equivalent study prepared in accordance with paragraph (7), and the Secretary concurs, that— 
(i)the standard federally assisted storage project is technically and financially feasible;  (ii)the standard federally assisted storage project provides water supply reliability benefits for a State or local government and fish and wildlife benefits; and 
(iii)in return for the Federal cost-share investment in the project, at least a proportionate share of the project benefits are for non-reimbursable expenses authorized under the reclamation laws or for fish and wildlife benefits as defined in this section, which shall be considered a fully non-reimbursable Federal expenditure; and  (C)the Secretary secures an agreement committing to pay the non-Federal share of the construction costs of the project. 
(5)NotificationThe Secretary shall submit to the relevant committees of Congress and make publicly available on the internet a written notification of the Secretary’s determinations regarding the satisfaction of the requirements under paragraphs (3) and (4) by not later than 30 days after the date of the determinations.  (6)Environmental lawsIn participating in a standard federally assisted storage project under this subsection, the Secretary shall comply with all applicable Federal environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and all State environmental laws of the Reclamation State in which the project is located involving the construction, expansion or operation of a water storage project or fish and wildlife protection, provided that no law or regulation of a State or political subdivision of a State relieve the Secretary of any Federal requirement otherwise applicable under this section. 
(7)Information
(A)In generalIn participating in a standard federally assisted storage project under this subsection, the Secretary—  (i)may consider the use of feasibility or equivalent studies prepared by the sponsor of the standard federally assisted storage project; but
(ii)shall retain responsibility for determining whether the feasibility or equivalent studies satisfy the requirements of reports prepared by the Secretary.  (B)Guidelines (i)DraftNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue draft guidelines for feasibility or equivalent studies for standard federally assisted storage projects prepared by a project sponsor that shall be consistent with requirements for a title XVI Feasibility Study Report, including the economic analysis, contained in the Reclamation Manual Directives and Standards numbered WTR 11–01, subject to— 
(I)any additional requirements necessary to provide sufficient information for making any determinations or assessments under paragraphs (2), (3) and (4); and  (II)the condition that the Department of the Interior shall not bear responsibility for the technical adequacy of any design, cost estimate, or construction relating to a standard federally assisted storage project. 
(ii)FinalThe Secretary shall finalize the guidelines under clause (i) by not later than 1 year after the date of the enactment of this Act.  (C)Technical assistance for feasibility studies (i)Technical assistanceAt the request of an eligible entity or qualified partner, the Secretary shall provide to the eligible entity or qualified partner technical assistance relating to any aspect of a feasibility study carried out by an eligible entity or qualified partner under this subsection if the eligible entity or qualified partner contracts with the Secretary to pay all costs of providing the technical assistance. 
(ii)Impartial decisionmakingIn providing technical assistance under clause (i), the Secretary shall ensure that the use of funds accepted from an eligible entity or qualified partner will not affect the impartial decisionmaking responsibilities of the Secretary, either substantively or procedurally.  (iii)Effect of technical assistanceThe provision of technical assistance by the Secretary under clause (i) shall not be considered to be an approval or endorsement of a feasibility study. 
(8)Committee resolution procedure
(A)In generalNo appropriation shall be made for a standard federally assisted storage project under this subsection, the total estimated cost of which exceeds $100,000,000, if such project has not been approved by a resolution adopted by the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.  (B)Requirements for securing considerationFor the purposes of securing consideration of approval under subparagraph (A), the Secretary shall provide to a committee referred to in subparagraph (A) such information as the committee requests and the non-Federal sponsor shall provide to the committee information on the costs and relative needs for the federally assisted storage project. 
(9)Eligible partnerThe Secretary is authorized to participate in a restoration project described in subsection (a)(7)(B) with a partner that is—  (A)an eligible entity as defined in subsection (a)(2); or 
(B)a qualified partner as defined in subsection (a)(8).  (g)Fish and wildlife losses and benefits (1)DefinitionsIn this subsection— 
(A)The term Best available scientific information and data means the use of the high-value information and data, specific to the decision being made and the time frame available for making that decision, to inform and assist management and policy decisions;  (B)The term Director means— 
(i)the Director of the United States Fish and Wildlife Service; or  (ii)the United States Secretary of Commerce, acting through the Assistant Administrator of the National Marine Fisheries Service, if a determination or fish and wildlife estimate made under this subsection is for an anadromous species or catadromous species. 
(C)The term major water storage project means a major federally assisted storage project or Federal storage project as defined under section 102.  (2)PurposesThe purposes of this subsection are the following: 
(A)To reverse widespread fish and wildlife species decline in the Reclamation States.  (B)To help fund and assist in the preparation of reports required under the Fish and Wildlife Coordination Act for proposed water development projects. 
(C)To instruct the Director to prepare a report described in section 2(b) of the Fish and Wildlife Coordination Act (16 U.S.C. 662(b)) for each major water storage project that includes an estimate of fish and wildlife losses and fish and wildlife benefits derived from each such project, based on the best available scientific information and data.  (D)To direct Federal funds to major water storage projects that provide demonstrable, measurable fish and wildlife benefits and associated ecosystem services benefits for taxpayers based on objective data and the expertise of the primary Federal agency with jurisdiction over the management of fish and wildlife resources. 
(E)To ensure that Federal funds provided for fish and wildlife purposes under this section are used effectively in a manner that maximizes positive outcomes for fish and wildlife and associated ecosystem services benefits for taxpayers, including benefits related to the domestic seafood supply and the enhancement and expansion of hunting, fishing, and other fish and wildlife related outdoor recreation opportunities within the Reclamation States.  (3)Estimation of fish and wildlife benefits and losses under the fish and wildlife coordination actThe Director shall prepare a report described in section 2(b) of the Fish and Wildlife Coordination Act (16 U.S.C. 662(b)), for each major water storage project that— 
(A)is based on the best available scientific information and data available; and  (B)includes an estimate of fish and wildlife losses and fish and wildlife benefits derived from a major water storage project determined in accordance with this subsection. 
(4)Draft estimate
(A)Use of best available scientific information and data availableThe Director shall include in the Fish and Wildlife Coordination Act report prepared under paragraph (3) a draft estimate of fish and wildlife losses and fish and wildlife benefits derived from a major water storage project.  (B)CoordinationA draft estimate required under subparagraph (A) shall be prepared in coordination with the head of the State agency with jurisdiction over the fish and wildlife resources of the State in which the major water storage project is proposed to be carried out. 
(C)Applicable law; requirementsThe draft estimate prepared under this paragraph shall—  (i)meet all the evaluation requirements of section 2(b) of the Fish and Wildlife Coordination Act (16 U.S.C. 662(b)) unless otherwise specified in this subsection; 
(ii)quantify and estimate the fish and wildlife benefits and any losses to native fish and wildlife from the proposed major water storage project; and  (iii)estimate whether the fish and wildlife benefits derived from the proposed major water storage project are likely to exceed the adverse fish and wildlife impacts. 
(D)Review; availabilityThe Director shall ensure that any draft estimate prepared under this paragraph is—  (i)made available for peer review by an independent group of scientific experts; and 
(ii)made available for a public review and comment period of not less than 30 days.  (5)Final estimateUsing the best available scientific information and data, the Director shall prepare a final estimate of fish and wildlife benefits for each proposed major water storage project based on the applicable draft estimate prepared under paragraph (4), after considering the results of the independent scientific peer review and public comment processes under paragraph (4)(D). 
(6)Transmission; availabilityA final estimate prepared under paragraph (5) shall be—  (A)transmitted to— 
(i)the project applicant; and (ii)the relevant State agency; and 
(B)made available to the public.  (7)RecommendationsIf a final estimate under paragraph (5) determines that the proposed major water storage project fails to provide fish and wildlife benefits, the final estimate may identify potential recommendations to enable the project to provide fish and wildlife benefits or to reduce the project’s adverse fish and wildlife impacts. 
(8)Importation of review standardsSections 207(i) and 207(j) of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4709) shall apply to a final estimate prepared under paragraph (5), except that—  (A)any reference contained in those sections to the Secretary shall be considered to be a reference to the Director as defined in this subsection; 
(B)any reference contained in those sections to determination or determinations shall be considered to be a reference to estimate or estimates described in this subsection;  (C)any reference contained in those sections to subsection (b), (f)(1), or (g) shall be considered to be a reference to paragraph (5) of this subsection; and
(D)any reference contained in those sections to this subsection shall be considered to be a reference to section 103(g) of the FUTURE Western Water Infrastructure and Drought Resiliency Act.  (9)Funding for estimatesThere is authorized to be appropriated $10,000,000 through fiscal year 2026 for the United States Fish and Wildlife Service to prepare draft estimates under paragraph (4) and final estimates under paragraph (5). 
(10)Additional funding for estimatesThe authority under section 662(e) of the Fish and Wildlife Coordination Act (16 U.S.C. 662(b)) to transfer funds from the Bureau of Reclamation to the United States Fish and Wildlife Service for Fish and Wildlife Coordination Act reports for proposed water development projects shall be deemed to extend to the preparation of a draft or final estimate prepared under paragraph (4) or (5), provided that any transfer of funds generally adheres to the 1981 Transfer Funding Agreement between the United States Fish and Wildlife Service and the Bureau of Reclamation or any successor agreement, to the extent that any such agreement is consistent with the requirements of this subsection.  (11)Agency responsibilitiesThe responsibility for preparing a draft and final estimate under this subsection shall reside with the United States Fish and Wildlife Service and may not be delegated to another entity, including another Federal agency or bureau, except for the United States Secretary of Commerce, acting through the Assistant Administrator of the National Marine Fisheries Service, for the preparation of a draft or final estimate for anadromous species or catadromous species. 
(12)Use of fish and wildlife estimates to inform Federal spending for fish and wildlife purposesWith respect to a major water storage project considered for Federal funding under this section, the Director shall determine costs allocated to the specific purpose of providing fish and wildlife benefits, based on the fish and wildlife benefits estimate for the applicable project or the best available scientific information and data available at the time a cost allocation determination is made. In determining a cost allocation under this paragraph, the Director shall consult with the Commissioner of the Bureau of Reclamation and may make a cost allocation determination for fish and wildlife benefits in accordance with existing cost allocation procedures, to the extent that such procedures are consistent with the requirements of this subsection. Cost allocation determinations for all other non-reimbursable or reimbursable project purposes for a major water storage project advanced under this section shall be determined in accordance with existing cost allocation procedures under the reclamation laws.  (h)Preliminary studiesOf the amounts made available under subsection (b), not more than 25 percent shall be provided for appraisal studies, feasibility studies, or other preliminary studies. 
(i)Providing greater Federal funding and support for multi-Benefit storage projectsNotwithstanding any non-Federal cost share requirement under the reclamation laws for water development projects, any cost allocated to a water storage project under this section for the sole purpose of providing fish and wildlife benefits, determined in accordance with all applicable requirements under this section, shall be considered a 100 percent non-reimbursable Federal cost.  (j)Calfed reauthorization (1)ReauthorizationTitle I of Public Law 108–361 (118 Stat. 1681; 123 Stat. 2860; 128 Stat. 164; 128 Stat. 2312; 129 Stat. 2407; 130 Stat. 1866; 133 Stat. 2669), as amended by section 204 of the Energy and Water Development and Related Agencies Appropriations Act, 2021 (Public Law 116–260), is amended by striking 2021 each place it appears and inserting 2026. 
(2)Calfed description of activitiesSubparagraph 103(f)(1)(A) of Public Law 108–361 (118 Stat. 1694) is amended by striking , except that and all that follows through the end of the subparagraph.  (k)EffectNothing in this section is intended to authorize Federal funds made available under subsection (b) for a project led by a non-profit organization, as described in subsection (a)(7), except for a project that is a natural water storage project or forest restoration, watershed restoration or other restoration project that reduces the risk of water storage loss described in subsection (a). 
104.Extension of existing requirements for grandfathered storage projects
(a)Purpose; definition
(1)PurposeThe purpose of this section is to establish an expedited project advancement process for certain water storage projects that have already received some degree of evaluation under the Water Infrastructure Improvements for the Nation Act (Public Law 114–322) or under certain State water storage project evaluations.  (2)Definition of grandfathered storage projectIn this section, the term grandfathered storage project means a storage project that has already been recommended for funding made available under section 4007 of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322) by the Secretary or a State governor prior to June 1, 2020, except for any project within the State of California that— 
(A)has been evaluated for State storage funding awards by the California Water Commission pursuant to the California Water Quality, Supply, and Infrastructure Improvement Act, approved by California voters on November 4, 2014, and failed to receive a maximum conditional eligibility determination of at least $200 million; or  (B)is an on-stream storage project that has not been evaluated for State storage funding awards by the California Water Commission pursuant to the California Water Quality, Supply, and Infrastructure Improvement Act, approved by California voters on November 4, 2014. 
(b)In generalNotwithstanding any other requirements of this Act, grandfathered storage projects shall be eligible to receive funding authorized under section 103(b) of this Act in accordance with this section.  (c)Requirements (1)Importation of wiin act requirementsThe following requirements shall apply to grandfathered storage projects: sections 4007(c)(1) through 4007(c)(4), section 4007(f), and section 4007(h)(2) of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322), except that any reference contained in those sections to State-led storage projects shall be considered to be a reference to grandfathered storage projects. 
(2)PrioritizationThe Secretary shall give funding priority among grandfathered storage projects to those that provide greater and more reliable water supply benefits to wildlife refuges, species listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), or to commercially harvested salmon species.  (d)Applicability of WIIN act deadlinesStorage project deadlines described in section 4007(i) and section 4013(2) of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322) shall not apply to any grandfathered storage project under this section. 
105.Desalination project development
(a)Desalination projects authorizationSection 4(a) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended by striking the second paragraph (1) (relating to projects) and inserting the following:   (2)Projects (A)DefinitionsIn this paragraph: 
(i)Eligible desalination projectThe term eligible desalination project means any project located in a Reclamation State that—  (I)involves an ocean or brackish water desalination facility— 
(aa)constructed, operated, and maintained by a State, Indian Tribe, municipality, irrigation district, water district, or other organization with water or power delivery authority; or  (bb)sponsored or funded by a State, department of a State, political subdivision of a State, municipality or public agency organized pursuant to State law, including through— 
(AA)direct sponsorship or funding; or  (BB)indirect sponsorship or funding, such as by paying for the water provided by the facility; and 
(II)provides a Federal benefit in accordance with the reclamation laws. (ii)Rural desalination projectThe term rural desalination project means an eligible desalination project that is designed to serve a community or group of communities, each of which has a population of not more than 40,000 inhabitants. 
(iii)Designated desalination projectThe term designated desalination project means an eligible desalination project that— (I)is an ocean desalination project that uses a subsurface intake;
(II)has a total estimated cost of $80,000,000 or less; and (III)is designed to serve a community or group of communities that collectively import more than 75 percent of their water supplies.
(B)Cost-sharing requirement
(i)In generalSubject to the requirements of this subsection and notwithstanding section 7, the Federal share of an eligible desalination project carried out under this subsection shall be—  (I)not more than 25 percent of the total cost of the eligible desalination project; or 
(II)in the case of a rural desalination project or a designated desalination project, the applicable percentage determined in accordance with clause (ii).  (ii)Rural desalination projects and designated desalination projects (I)Cost-sharing requirement for appraisal studiesIn the case of a rural desalination project carried out under this subsection, the Federal share of the cost of appraisal studies for the rural desalination project shall be— 
(aa)100 percent of the total costs of the appraisal studies, up to $200,000; and  (bb)if the total costs of the appraisal studies are more than $200,000, 50 percent of any amounts over $200,000. 
(II)Cost-sharing requirement for feasibility studiesIn the case of a rural desalination project carried out under this subsection, the Federal share of the cost of feasibility studies for the rural desalination project shall be not more than 50 percent.  (III)Cost-sharing requirement for construction costsIn the case of a rural desalination project or a designated desalination project carried out under this subsection, the Federal share of the cost of construction of the rural desalination project shall not exceed the greater of— 
(aa)35 percent of the total cost of construction, up to a Federal cost of $20,000,000; or  (bb)25 percent of the total cost of construction. 
(C)State roleParticipation by the Secretary in an eligible desalination project under this paragraph shall not occur unless—  (i) (I)the eligible desalination project is included in a State-approved plan; or 
(II)the participation has been requested by the Governor of the State in which the eligible desalination project is located; and  (ii)the State or local sponsor of the eligible desalination project determines, and the Secretary concurs, that— 
(I)the eligible desalination project—  (aa)is technically and financially feasible; 
(bb)provides a Federal benefit in accordance with the reclamation laws; and  (cc)is consistent with applicable State laws, State regulations, State coastal zone management plans and other State plans such as California’s Water Quality Control Plan for the Ocean Waters in California; 
(II)sufficient non-Federal funding is available to complete the eligible desalination project; and  (III)the eligible desalination project sponsors are financially solvent; and 
(iii)the Secretary submits to Congress a written notification of the determinations under clause (ii) by not later than 30 days after the date of the determinations.  (D)Environmental lawsIn participating in an eligible desalination project under this paragraph, the Secretary shall comply with all applicable environmental laws, including, but not limited to, the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and State laws implementing the Coastal Zone Management Act. 
(E)InformationIn participating in an eligible desalination project under this subsection, the Secretary—  (i)may consider the use of reports prepared by the sponsor of the eligible desalination project, including feasibility or equivalent studies, environmental analyses, and other pertinent reports and analyses; but
(ii)shall retain responsibility for making the independent determinations described in subparagraph (C).  (F)Funding (i)Authorization of appropriationsThere is authorized to be appropriated to carry out this paragraph $260,000,000 for the period of fiscal years 2022 through 2026, to remain available until expended, of which not less than $15,000,000 shall be made available during that period for rural desalination projects. 
(ii)Congressional approval initially required
(I)In generalEach initial award under this paragraph for design and study or for construction of an eligible desalination project shall be approved by an Act of Congress.  (II)Reclamation recommendationsThe Commissioner of Reclamation shall submit recommendations regarding the initial award of preconstruction and construction funding for consideration under subclause (I) to— 
(aa)the Committee on Appropriations of the Senate;  (bb)the Committee on Energy and Natural Resources of the Senate; 
(cc)the Committee on Appropriations of the House of Representatives; and  (dd)the Committee on Natural Resources of the House of Representatives. 
(iii)Subsequent funding awardsAfter approval by Congress of an initial award of preconstruction or construction funding for an eligible desalination project under clause (ii), the Commissioner of Reclamation may award additional preconstruction or construction funding, respectively, for the eligible desalination project without further congressional approval.  (G)Total dollar capThe Secretary shall not impose a total dollar cap on Federal contributions for individual desalination projects receiving funding under this paragraph..
(b)Prioritization for projectsSection 4 of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended by striking subsection (c) and inserting the following:   (c)PrioritizationIn carrying out demonstration and development activities under this section, the Secretary and the Commissioner of Reclamation shall each prioritize projects— 
(1)for the benefit of drought-stricken States and communities;  (2)for the benefit of States that have authorized funding for research and development of desalination technologies and projects; 
(3)that demonstrably reduce a reliance on imported water supplies that have an impact on species listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);  (4)that, in a measurable and verifiable manner, reduce a reliance on imported water supplies from imperiled ecosystems such as the Sacramento-San Joaquin River Delta; 
(5)that demonstrably leverage the experience of international partners with considerable expertise in desalination, such as the State of Israel;  (6)that maximize use of renewable energy to power desalination facilities; 
(7)that maximize energy efficiency so that the lifecycle energy demands of desalination are minimized;  (8)located in regions that have employed strategies to increase water conservation and the capture and recycling of wastewater and stormwater; and 
(9)that meet the following criteria if they are ocean desalination facilities—  (A)utilize a subsurface intake or, if a subsurface intake is not technologically feasible, an intake that uses the best available site, design, technology, and mitigation measures to minimize the mortality of all forms of marine life and impacts to coastal dependent resources; 
(B)are sited and designed to ensure that the disposal of wastewaters including brine from the desalination process—  (i)are not discharged in a manner that increases salinity levels in impaired bodies of water, or State or Federal Marine Protected Areas; and 
(ii)achieve ambient salinity levels within a reasonable distance from the discharge point;  (C)are sited, designed, and operated in a manner that maintains indigenous marine life and a healthy and diverse marine community; 
(D)do not cause significant unmitigated harm to aquatic life; and  (E)include a construction and operation plan designed to minimize loss of coastal habitat as well as aesthetic, noise, and air quality impacts. .
(c)Recommendations to congressIn determining project recommendations to Congress under section 4(a)(2)(F)(ii)(II) of the Water Desalination Act of 1996, the Commissioner of Reclamation shall establish a priority scoring system that assigns priority scores to each project evaluated based on the prioritization criteria of section 4(c) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298).  106.Assistance for disadvantaged communities without adequate drinking water (a)In generalThe Secretary shall provide grants within the Reclamation States to assist eligible applicants in planning, designing, or carrying out projects to help disadvantaged communities address a significant decline in the quantity or quality of drinking water. 
(b)Eligible applicantsTo be eligible to receive a grant under this section, an applicant shall submit an application to the Secretary that includes a proposal of the project or activity in subsection (c) to be planned, designed, constructed, or implemented, the service area of which—  (1)shall not be located in any city or town with a population of more than 60,000 residents; and 
(2)has a median household income of less than 100 percent of the nonmetropolitan median household income of the State.  (c)Eligible projectsProjects eligible for grants under this program may be used for— 
(1)emergency water supplies;  (2)distributed treatment facilities; 
(3)construction of new wells and connections to existing water source systems;  (4)water distribution facilities; 
(5)connection fees to existing systems;  (6)assistance to households to connect to water facilities; 
(7)local resource sharing, including voluntary agreements between water systems to jointly contract for services or equipment, or to study or implement the physical consolidation of two or more water systems;  (8)technical assistance, planning, and design for any of the activities described in paragraphs (1) through (7); or 
(9)any combination of activities described in paragraphs (1) through (8).  (d)PrioritizationIn determining priorities for funding projects, the Secretary shall take into consideration— 
(1)where the decline in the quantity or quality of water poses the greatest threat to public health and safety;  (2)the degree to which the project provides a long-term solution to the water needs of the community; and 
(3)whether the applicant has the ability to qualify for alternative funding sources.  (e)Maximum amountThe amount of a grant provided under this section may be up to 100 percent of costs, including— 
(1)initial operation costs incurred for startup and testing of project facilities;  (2)costs of components to ensure such facilities and components are properly operational; and 
(3)costs of operation or maintenance incurred subsequent to placing the facilities or components into service.  (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000, to remain available until expended. 
(g)Coordination requiredIn carrying out this section, the Secretary shall consult with the Secretary of Agriculture and the Administrator of the Environmental Protection Agency to identify opportunities to improve the efficiency, effectiveness, and impact of activities carried out under this section to help disadvantaged communities address a significant decline in the quantity or quality of drinking water. 107.Water infrastructure fund (a)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Bureau of Reclamation Infrastructure Fund (referred to in this section as the Fund), consisting of—
(1)such amounts as are deposited in the Fund under subsection (b); and (2)any interest earned on investment of amounts in the Fund under subsection (c)(1)(B).
(b)Deposits to fund
(1)In generalFor each of fiscal years 2032 through 2062, the Secretary of the Treasury shall deposit in the Fund $300,000,000 of the revenues that would otherwise be deposited for the fiscal year in the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388; chapter 1093), of which— (A)$100,000,000 shall be expended by the Secretary for water reclamation and reuse projects authorized under title XVI of Public Law 102–575 or section 4009 of Public Law 114–322;
(B)$100,000,000 shall be expended by the Secretary for grants authorized under sections 6002 and 9504 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1015a and 42 U.S.C. 10364); and (C)$100,000,000 shall be expended by the Secretary to perform modifications to preserve the structural safety of Bureau of Reclamation dams and related facilities to ensure that Reclamation facilities do not present unreasonable risks to public safety, property, or the environment, provided that Federal expenditures made under this section—
(i)account for no more than 85 percent of the total costs for any dam safety project; and (ii)are made in accordance with section 3 of the Reclamation Safety of Dams Act of 1978.
(2)Availability of amountsAmounts deposited in the Fund under this section shall— (A)be made available in accordance with this section, without further appropriation; and
(B)be in addition to amounts appropriated for such purposes under any other provision of law. (c)Expenditures from fund (1)In generalSubject to subsection (b), for each of fiscal years 2032 through 2062, the Secretary may expend from the Fund, in accordance with this section, not more than an amount equal to the sum of—
(A)the amounts deposited in the Fund that year under subsection (b); and (B)the amount of interest accrued in the Fund for the fiscal year in which the expenditures are made.
(2)Additional expenditures
(A)In generalThe Secretary may expend more in any fiscal year than the amounts described in subsection (a) if the additional amounts are available in the Fund as a result of a failure of the Secretary to expend all of the amounts available under subsection (a) in 1 or more prior fiscal years. (B)Retention in accountsAny additional amounts referred to in paragraph (1) shall—
(i)accrue interest in accordance with this section; and (ii)only be expended for the purposes for which expenditures from the Fund are authorized.
IIIMPROVED TECHNOLOGY AND DATA
201.Reauthorization of water availability and use assessment programSection 9508 of Public Law 111–11 (42 U.S.C. 10368) is amended—  (1)in subsection (b)— 
(A)by striking and at the end of paragraph (2)(A)(ii)(VII);  (B)in paragraph (2)(A)(iii), by adding and at the end; 
(C)by adding at the end of paragraph (2)(A) the following:   (iv)water supplies made available through water reuse and seawater and brackish desalination;; and 
(D)by adding at the end the following:   (3)Data integrationIn carrying out the assessment program, the Secretary shall, to the greatest extent practicable— 
(A)integrate available data from new technologies where appropriate including data made available from drones and emerging remote sensing technologies; and  (B)coordinate with relevant Federal agencies and bureaus to develop common data requirements for— 
(i)Federal water data programs and efforts; and  (ii)geospatial data programs that can inform assessments of water availability and use under the assessment program.;
(2)in subsection (c)—  (A)in paragraph (1), by striking State water resource each place it appears and inserting State or Tribal water resource; 
(B)in the heading of paragraph (2), by striking criteria and inserting State criteria;  (C)by inserting after paragraph (2) the following (and redesignating the succeeding paragraph accordingly): 

(3)Tribal criteriaTo be eligible to receive a grant under paragraph (1), a Tribal water resource agency shall demonstrate to the Secretary that the water use and availability dataset proposed to be established or integrated by the Tribal water resource agency—  (A)is in compliance with each quality and conformity standard established by the Secretary to ensure that the data will be capable of integration with any national dataset; and 
(B)will enhance the ability of the officials of the Tribe or the Tribal water resource agency to carry out water management responsibilities.  (4)Tribal water resource agency definitionFor the purposes of this subsection, the term Tribal water resource agency means any agency of an Indian Tribe responsible for water resource planning and management.; and 
(D)in paragraph (5) (as so redesignated)—  (i)by inserting or Tribal water resource agency after State water resource agency; and 
(ii)by inserting within any 5-year period after $250,000; and  (3)in subsection (e)(2), by striking 2009 through 2013 and inserting 2022 through 2026. 
202.Modifications to income exclusion for conservation subsidies
(a)In generalSection 136(a) of the Internal Revenue Code of 1986 is amended— (1)by striking any subsidy provided and inserting any subsidy—

(1)provided; (2)by striking the period at the end and inserting a comma; and
(3)by adding at the end the following new paragraphs:  (2)provided (directly or indirectly) by a public utility to a customer, or by a State or local government to a resident of such State or locality, for the purchase or installation of any water conservation or efficiency measure;
(3)provided (directly or indirectly) by a storm water management provider to a customer, or by a State or local government to a resident of such State or locality, for the purchase or installation of any storm water management measure; or (4)provided (directly or indirectly) by a State or local government to a resident of such State or locality for the purchase or installation of any wastewater management measure, but only if such measure is with respect to the taxpayer’s principal residence..
(b)Conforming amendments
(1)Definition of water conservation or efficiency measure and storm water management measureSection 136(c) of the Internal Revenue Code of 1986 is amended— (A)by striking Energy conservation measure in the heading thereof and inserting Definitions;
(B)by striking In general in the heading of paragraph (1) and inserting Energy conservation measure; and (C)by redesignating paragraph (2) as paragraph (5) and by inserting after paragraph (1) the following:

(2)Water conservation or efficiency measureFor purposes of this section, the term water conservation or efficiency measure means any evaluation of water use, or any installation or modification of property, the primary purpose of which is to reduce consumption of water or to improve the management of water demand with respect to one or more dwelling units. (3)Storm water management measureFor purposes of this section, the term storm water management measure means any installation or modification of property primarily designed to reduce or manage amounts of storm water with respect to one or more dwelling units.
(4)Wastewater management measureFor purposes of this section, the term wastewater management measure means any installation or modification of property primarily designed to manage wastewater (including septic tanks and cesspools) with respect to one or more dwelling units.. (2)DefinitionsSection 136(c)(5) of the Internal Revenue Code of 1986 (as redesignated by paragraph (1)(C)) is amended by striking subparagraph (B) and inserting the following:

(B)Public utilityThe term public utility means a person engaged in the sale of electricity, natural gas, or water to residential, commercial, or industrial customers for use by such customers. (C)Storm water management providerThe term storm water management provider means a person engaged in the provision of storm water management measures to the public.
(D)PersonFor purposes of subparagraphs (B) and (C), the term person includes the Federal Government, a State or local government or any political subdivision thereof, or any instrumentality of any of the foregoing.. (3)Clerical amendments (A)The heading for section 136 of the Internal Revenue Code of 1986 is amended—
(i)by inserting and water after Energy; and (ii)by striking Provided by public utilities.
(B)The item relating to section 136 in the table of sections of part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended— (i)by inserting and water after Energy; and
(ii)by striking provided by public utilities. (c)Effective dateThe amendments made by this section shall apply to amounts received after December 31, 2018.
(d)No inferenceNothing in this Act or the amendments made by this Act shall be construed to create any inference with respect to the proper tax treatment of any subsidy received directly or indirectly from a public utility, a storm water management provider, or a State or local government for any water conservation measure or storm water management measure before January 1, 2022. 203.X-prize for water technology breakthroughs (a)Water technology award program establishedThe Secretary, working through the Bureau of Reclamation, shall establish a program to award prizes to eligible persons described in subsection (b) for achievement in one or more of the following applications of water technology: 
(1)Demonstration of wastewater and industrial process water purification for reuse or desalination of brackish water or seawater with significantly less energy than current municipally and commercially adopted technologies.  (2)Demonstration of portable or modular desalination units that can process 1 to 5,000,000 gallons per day that could be deployed for temporary emergency uses in coastal communities or communities with brackish groundwater supplies. 
(3)Demonstration of significant advantages over current municipally and commercially adopted reverse osmosis technologies as determined by the board established under subsection (c).  (4)Demonstration of significant improvements in the recovery of residual or waste energy from the desalination process. 
(5)Reducing open water evaporation.  (b)Eligible personAn eligible person described in this subsection is— 
(1)an individual who is—  (A)a citizen or legal resident of the United States; or 
(B)a member of a group that includes citizens or legal residents of the United States;  (2)an entity that is incorporated and maintains its primary place of business in the United States; or 
(3)a public water agency.  (c)Establishment of board (1)In generalThe Secretary shall establish a board to administer the program established under subsection (a). 
(2)MembershipThe board shall be composed of not less than 15 and not more than 21 members appointed by the Secretary, of whom not less than 2 shall—  (A)be a representative of the interests of public water districts or other public organizations with water delivery authority; 
(B)be a representative of the interests of academic organizations with expertise in the field of water technology, including desalination or water reuse;  (C)be representative of a non-profit conservation organization; 
(D)have expertise in administering award competitions; and  (E)be a representative of the Bureau of Reclamation of the Department of the Interior with expertise in the deployment of desalination or water reuse. 
(d)AwardsSubject to the availability of appropriations, the board established under subsection (c) may make awards under the program established under subsection (a) as follows:  (1)Financial prizeThe board may hold a financial award competition and award a financial award in an amount determined before the commencement of the competition to the first competitor to meet such criteria as the board shall establish. 
(2)Recognition prize
(A)In generalThe board may recognize an eligible person for superlative achievement in 1 or more applications described in subsection (a).  (B)No financial remunerationAn award under this paragraph shall not include any financial remuneration. 
(e)Administration
(1)ContractingThe board established under subsection (c) may contract with a private organization to administer a financial award competition described in subsection (d)(1).  (2)Solicitation of fundsA member of the board or any administering organization with which the board has a contract under paragraph (1) may solicit gifts from private and public entities to be used for a financial award under subsection (d)(1). 
(3)Limitation on participation of donorsThe board may allow a donor who is a private person described in paragraph (2) to participate in the determination of criteria for an award under subsection (d), but such donor may not solely determine the criteria for such award.  (4)No advantage for donationA donor who is a private person described in paragraph (3) shall not be entitled to any special consideration or advantage with respect to participation in a financial award competition under subsection (d)(1). 
(f)Intellectual propertyThe Federal Government may not acquire an intellectual property right in any product or idea by virtue of the submission of such product or idea in any competition under subsection (d)(1).  (g)LiabilityThe board established under subsection (c) may require a competitor in a financial award competition under subsection (d)(1) to waive liability against the Federal Government for injuries and damages that result from participation in such competition. 
(h)Annual reportEach year, the board established under subsection (c) shall submit to the relevant committees of Congress a report on the program established under subsection (a).  (i)Authorization of appropriations (1)In generalThere are authorized to be appropriated sums for the program established under subsection (a) as follows: 
(A)For administration of prize competitions under subsection (d), $750,000 for each fiscal year through fiscal year 2026.  (B)For the awarding of a financial prize award under subsection (d)(1), in addition to any amounts received under subsection (e)(2), $5,000,000 for each fiscal year through fiscal year 2026. 
(2)AvailabilityAmounts appropriated under paragraph (1) shall remain available until expended.  (j)Water technology investment program establishedThe Secretary, acting through the Bureau of Reclamation, shall establish a program, pursuant to the Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI), the Water Desalination Act of 1996 (Public Law 104–298), and other applicable laws, to promote the expanded use of technology for improving availability and resiliency of water supplies and power deliveries, which shall include— 
(1)investments to enable expanded and accelerated deployment of desalination technology; and  (2)investments to enable expanded and accelerated use of recycled water.
(k)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 for each fiscal year through fiscal year 2026 for the Secretary to carry out the purposes and provisions of subsection (j).  204.Study examining sediment transport (a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary shall make appropriate arrangements with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) under which the National Academies shall conduct a study that— 
(1)examines existing science and management guidance related to methods for managing sediment transport from dam removal;  (2)includes case studies where diverse interests, including hydroelectric, agricultural, conservation, and industry stakeholders work jointly with Tribal, State, and Federal government agencies to implement collaborative projects requiring sediment transport; and 
(3)identifies future research opportunities, requirements, and recommendations related to the science and management guidance examined under paragraph (1), including research opportunities, requirements, and recommendations related to modeling and quantifying sediment flows.  (b)ReportIn entering into an arrangement under subsection (a), the Secretary shall request that the National Academies transmit to the Secretary and to Congress a report not later than 36 months after the date of the enactment of this Act that— 
(1)includes the results of the study and relevant interpretations of the results;  (2)provides recommendations for applying science in management and mitigation decisions relating to dam removal; and 
(3)provides recommendations for improving future research on the beneficial and adverse environmental impacts of sediment transport from dam removal and appropriate actions to mitigate such impacts.  205.Federal priority streamgages (a)Federal priority streamgagesThe Secretary shall make every reasonable effort to make operational all streamgages identified as Federal Priority Streamgages by the United States Geological Survey not later than 10 years after the date of the enactment of this Act. 
(b)Collaboration with StatesThe Secretary shall, to the maximum extent practicable, seek to leverage Federal investments in Federal Priority Streamgages through collaborative partnerships with States and local agencies that invest non-Federal funds to maintain and enhance gage networks to improve both environmental quality and water supply reliability.  (c)Authorization of appropriationsThere are authorized to be appropriated $45,000,000 to carry out this section for each fiscal year through fiscal year 2026. 
206.Study examining climate vulnerabilities at Federal dams
(a)In generalNot later than 2 years after the date of the enactment of this Act, the Secretary shall make appropriate arrangements with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) under which the National Academies shall conduct an independent study to—  (1)examine the projected impact of climate change on the safety of Bureau of Reclamation dams; and 
(2)evaluate and list the Bureau of Reclamation dams that are most vulnerable to climate change related safety risks based on an assessment of climate change related impacts on—  (A)the frequency of heavy precipitation events; and 
(B)other factors that influence the magnitude and severity of flooding events including snow cover and snowmelt, vegetation, and soil moisture.  (b)ReportIn entering into an arrangement under subsection (a), the Secretary shall request that the National Academies— 
(1)transmit to the Secretary and to the relevant committees of Congress a report not later than 24 months after the date of the enactment of this Act that includes the results of the study; and  (2)consider any previous studies or evaluations conducted or completed by the Bureau of Reclamation or local water agencies on climate change impacts to dams, facilities, and watersheds as a reference and source of information during the development of the independent study. 
207.Innovative technology adoptionThe Secretary is directed to include as a priority for grants authorized under section 9504 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364), the Water Conservation Field Services Program, and other water conservation grant programs, as appropriate, that help foster the adoption of technologies that can—  (1)identify losses from water conveyance facilities in a non-destructive manner that— 
(A)does not disrupt the conveyance of water supplies; and  (B)provides comprehensive data on pipeline integrity, including leak and gas pocket detection, for all pipeline materials; 
(2)provide real-time monitoring of weather patterns and reservoir operations to improve flexibility, protect natural resources, increase resiliency, maintain temperature control, and ensure water supply reliability;  (3)provide real-time data acquisition and analysis to improve predictive aquifer management, including the improvement of recharge, storage, and stormwater management capabilities; 
(4)implement the use of real time sensors and forecast data to improve the management of other water infrastructure assets, including the identification and prevention of impairments from inadequately treated agricultural or municipal wastewaters or stormwater; or  (5)improve water use efficiency and conservation, including through behavioral water efficiency, supervisory control and data acquisition systems, or other system modernizations.
208.Forecast-informed water control manual updatesNot less than $10,000,000 annually shall be used by the Army Corps of Engineers out of appropriated Operations and Maintenance funds to prepare for and process Water Control Manual Updates for forecast-informed water operations projects prioritizing regions impacted by Atmospheric Rivers and where improved forecast skill can improve water operations. Funds shall also be used to operationalize a forecast-informed water operations compatible component of the Corps Water Management System to process ensemble and synthetic forecasts to ensure continuous implementation of improvements in forecast skill for water operations. IIIECOSYSTEM PROTECTION AND RESTORATION 301.Waterbird habitat creation program (a)Authorization of habitat creation programThe Secretary shall establish a program to incentivize farmers to keep fields flooded during appropriate time periods for the purposes of waterbird habitat creation and maintenance, including waterfowl and shorebird habitat creation and maintenance, provided that— 
(1)such incentives may not exceed $3,500,000 annually, either directly or through credits against other contractual payment obligations;  (2)the holder of a water contract receiving payments under this section pass such payments through to farmers participating in the program, less reasonable contractor costs, if any; and 
(3)the Secretary determines that habitat creation activities receiving financial support under this section will create new habitat that is not likely to be created without the financial incentives provided under this section.  (b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $3,500,000 for each fiscal year through fiscal year 2026 to carry out this section, to remain available until expended. 
(c)ReportNot later than October 1, 2022, and every 2 years thereafter, the Secretary shall submit to Congress a report summarizing the environmental performance of activities that are receiving, or have received, assistance under the program authorized by this section.  302.Competitive grant program for the funding of watershed health projects (a)In generalNot later than 1 year after the date of the enactment of this Act and in accordance with this section, the Secretary, in consultation with the heads of relevant agencies, shall establish a competitive grant program to award grants to an eligible entity for habitat restoration projects that improve watershed health in a Reclamation State and accomplish one or more of the following benefits: 
(1)Ecosystem benefits.  (2)Restoration of native species beyond existing or planned measures necessary to meet State or Federal laws for species recovery. 
(3)Protection against invasive species.  (4)Restoration of aspects of the natural ecosystem. 
(5)Enhancement of commercial and recreational fishing.  (6)Enhancement of river-based recreation such as kayaking, canoeing, and rafting. 
(7)Mitigate against the impacts of climate change to fish and wildlife habitats.  (b)Requirements (1)In generalIn awarding a grant under subsection (a), the Secretary— 
(A)shall give priority to a project that achieves more than one of the benefits listed in subsection (a); and  (B)may not provide a grant for a project that is for the purpose of meeting existing environmental mitigation or compliance obligations under State or Federal law. 
(2)ComplianceA project awarded a grant under subsection (a) shall comply with all applicable Federal and State laws.  (c)Definition of eligible entityIn this section, the term eligible entity means a State, Indian Tribe, nonprofit conservation organization operating in a Reclamation State, irrigation district, water district, or other organization with water or power delivery authority. 
(d)Public participationBefore the establishment of the program under subsection (a), the Secretary shall—  (1)provide notice of and, for a period of not less than 90 days, an opportunity for public comment on, any draft or proposed version of the program requirements in accordance with this section; and 
(2)consider public comments received in developing the final program requirements.  (e)ReportNot later than October 1, 2023, and every 2 years thereafter, the Secretary shall submit to Congress a report summarizing the environmental performance of activities that are receiving, or have received, assistance under the program authorized by this section. 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $150,000,000 for each fiscal year through fiscal year 2026, to remain available until expended.  303.Support for refuge water deliveries (a)Report on historic refuge water deliveriesNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the relevant committees of Congress and make publicly available a report that describes the following: 
(1)Compliance with section 3406(d)(1) and section 3406(d)(2) of the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575) in each of years 1992 through 2018, including an indication of the amount of water identified as the Level 2 amount and incremental Level 4 amount for each wetland area.  (2)The difference between the mandated quantity of water to be delivered to each wetland habitat area described in section 3406(d)(2) and the actual quantity of water delivered since October 30, 1992, including a listing of every year in which the full delivery of water to wetland habitat areas was achieved in accordance with Level 4 of the Dependable Water Supply Needs table, described in section 3406(d)(2) of the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575). 
(3)Which of the authorities granted to the Secretary under Public Law 102–575 to achieve the full Level 4 deliveries of water to wetland habitat areas was employed in achieving the increment of water delivery above the Level 2 amount for each wetland habitat area, including whether water conservation, conjunctive use, water purchases, water leases, donations, water banking, or other authorized activities have been used and the extent to which such authorities have been used.  (4)An assessment of the degree to which the elimination of water transaction fees for the donation of water rights to wildlife refuges would help advance the goals of the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575). 
(b)Priority construction listThe Secretary shall establish, through a public process and in consultation with the Interagency Refuge Water Management Team, a priority list for the completion of the conveyance construction projects at the wildlife habitat areas described in section 3406(d)(2) of the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575), including the Mendota Wildlife Area, Pixley National Wildlife Refuge and Sutter National Wildlife Refuge.  (c)Ecological monitoring and evaluation programNot later than 1 year after the date of the enactment of this Act, the Secretary, acting through the Director of the United States Fish and Wildlife Service, shall design and implement an ecological monitoring and evaluation program, for all Central Valley wildlife refuges, that produces an annual report based on existing and newly collected information, including— 
(1)the United States Fish and Wildlife Service Animal Health Lab disease reports;  (2)mid-winter waterfowl inventories; 
(3)nesting and brood surveys;  (4)additional data collected regularly by the refuges, such as herptile distribution and abundance; 
(5)a new coordinated systemwide monitoring effort for at least one key migrant species and two resident species listed as threatened and endangered pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) (including one warm-blooded and one cold-blooded), that identifies population numbers and survival rates for the 3 previous years; and  (6)an estimate of the bioenergetic food production benefits to migrant waterfowl, consistent with the methodology used by the Central Valley Joint Venture, to compliment and inform the Central Valley Joint Venture implementation plan. 
(d)Adequate staffing for refuge water delivery objectivesThe Secretary shall ensure that adequate staffing is provided to advance the refuge water supply delivery objectives under the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575).  (e)FundingThere is authorized to be appropriated $25,000,000 to carry out subsections (a) through (d), which shall remain available until expended. 
(f)Effect on other fundsAmounts authorized under this section shall be in addition to amounts collected or appropriated under the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575).  304.Drought planning and preparedness for critically important fisheries (a)DefinitionsIn this section: 
(1)Critically important fisheriesThe term critically important fisheries means—  (A)commercially and recreationally important fisheries located within the Reclamation States; 
(B)fisheries containing fish species that are listed as threatened or endangered pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) within the Reclamation States; or  (C)fisheries used by Indian Tribes within the Reclamation States for ceremonial, subsistence, or commercial purposes. 
(2)Qualified tribal governmentThe term qualified Tribal Government means any government of an Indian Tribe that the Secretary determines—  (A)is involved in fishery management and recovery activities including under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or 
(B)has the management and organizational capability to maximize the benefits of assistance provided under this section.  (b)Drought plan for critically important fisheriesNot later than January 1, 2022, and every three years thereafter, the Secretary, acting through the Director of the United States Fish and Wildlife Service shall, in consultation with the National Marine Fisheries Service, the Bureau of Reclamation, the Army Corps of Engineers, State fish and wildlife agencies, and affected Indian Tribes, prepare a plan to sustain the survival of critically important fisheries within the Reclamation States during future periods of extended drought. The plan shall focus on actions that can aid the survival of critically important fisheries during the driest years. In preparing such plan, the Director shall consider— 
(1)habitat restoration efforts designed to provide drought refugia and increased fisheries resilience during droughts;  (2)relocating the release location and timing of hatchery fish to avoid predation and temperature impacts; 
(3)barging of hatchery release fish to improve survival and reduce straying;  (4)coordination with water users, the Bureau of Reclamation, State fish and wildlife agencies, and interested public water agencies regarding voluntary water transfers, including through groundwater substitution activities, to determine if water releases can be collaboratively managed in a way that provides additional benefits for critically important fisheries without negatively impacting wildlife habitat; 
(5)hatchery management modifications, such as expanding hatchery production of fish during the driest years, if appropriate for a particular river basin;  (6)hatchery retrofit projects, such as the installation and operation of filtration equipment and chillers, to reduce disease outbreaks, egg mortality and other impacts of droughts and high water temperatures; 
(7)increasing rescue operations of upstream migrating fish;  (8)improving temperature modeling and related forecasted information to predict water management impacts to the habitat of critically important fisheries with a higher degree of accuracy than current models; 
(9)testing the potential for parentage-based tagging and other genetic testing technologies to improve the management of hatcheries;  (10)programs to reduce predation losses at artificially created predation hot spots; and 
(11)retrofitting existing water facilities to provide improved temperature conditions for fish.  (c)Public commentThe Director of the United States Fish and Wildlife Service shall provide for a public comment period of not less than 90 days before finalizing a plan under subsection (a). 
(d)Authorization of appropriations for fish recovery effortsThere is authorized to be appropriated $25,000,000 for the United States Fish and Wildlife Service for fiscal year 2022 for fish, stream, and hatchery activities related to fish recovery efforts, including work with the National Marine Fisheries Service, the Bureau of Reclamation, the Army Corps of Engineers, State fish and wildlife agencies, or a qualified Tribal Government.  (e)EffectNothing in this section is intended to expand, diminish, or affect any obligation under Federal or State environmental law. 
305.Reauthorization of the Fisheries Restoration and Irrigation Mitigation Act of 2000Section 10(a) of the Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777 note; Public Law 106–502) is amended by striking $15 million through 2021 and inserting $25,000,000 through 2028.  306.Combating water theft for illegal marijuana cultivation (a)Policy directive on illegal water diversion for marijuana cultivationNot later than 90 days after the date of the enactment of this Act, the Director of National Drug Control Policy, in collaboration with the Secretary and the Administrator of the Environmental Protection Agency, shall use the best available information to determine the amount of water diverted for marijuana cultivation in each of the high intensity drug trafficking areas (as designated under section 707 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706)) within the State of California and other States frequently affected by water shortages.
(b)Environmental reporting requirements for domestic cannabis eradication programNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Attorney General shall require, as a condition of the receipt of any funds under the Domestic Cannabis Eradication/Suppression program of the Drug Enforcement Administration, or any successor program, a report from any participant in such program containing information on the environmental consequences of actions taken pursuant to program participation. The Attorney General, in making any determination to provide funding under the program, shall take into account the information so reported. (c)Trespass marijuana location registryNot later than 180 days after the date of the enactment of this Act, the Attorney General shall establish and maintain a registry, in which reports received by the Attorney General of incidents of cultivation of marijuana on Federal or State property or while intentionally trespassing on the property of another shall be recorded and, to the extent feasible, made available to the public.
(d)Funding for remediation of trespass marijuana sites
(1)From forfeiture fundSection 524(c)(1)(E)(ii) of title 28, United States Code, is amended— (A)in subclause (I), by striking and at the end;
(B)in subclause (II), by inserting and after the semicolon at the end; and (C)by inserting after subclause (II) the following:

(III)costs incurred by or on behalf of any State, local, or Tribal government in connection with the remediation of any area formerly used for the production or cultivation of marijuana, including the removal of any hazardous substance or pollutant or contaminant, in which such State, local, or Tribal government has assisted in a Federal prosecution related to marijuana;. (2)From restitution in criminal casesSection 413(q) of the Controlled Substances Act (21 U.S.C. 853(q)) is amended—
(A)in the matter preceding paragraph (1)— (i)by inserting after manufacture the following: or cultivation; and
(ii)by striking or methamphetamine and inserting , methamphetamine, or marihuana; and (B)in paragraph (2), by inserting after or methamphetamine the following: , or cultivation of marihuana,.
(e)Voluntary guidelines
(1)Establishment of voluntary guidelinesNot later than 6 months after the date of the enactment of this Act, the Secretary of Agriculture, in consultation with other appropriate Federal agencies, including the Environmental Protection Agency, and experts in the field, shall establish voluntary guidelines, based on the best available scientific knowledge— (A)for the remediation of former indoor and outdoor marijuana cultivation and processing sites, including guidelines regarding preliminary site assessment and the remediation of residual contaminants and ecosystems; and
(B)for State, local, and Tribal governments to use in developing and implementing laws, regulations, guidelines, and other policies that apply the best available research and technology to the remediation of former indoor and outdoor marijuana cultivation and processing sites. (2)ConsiderationsIn establishing the voluntary guidelines under paragraph (1), the Secretary of Agriculture shall consider, at a minimum—
(A)relevant standards, guidelines, and requirements found in Federal, State, Tribal, and local laws and regulations; (B)the various types and locations of former marijuana cultivation or processing sites, including both indoor and outdoor sites; and
(C)the estimated costs of carrying out any such guidelines. (3)ConsultationThe Secretary of Agriculture shall work with State, local, and Tribal governments and other non-Federal agencies and organizations the Secretary determines relevant to promote and encourage the adoption of the voluntary guidelines established under paragraph (1).
(4)Revisions to the guidelines
(A)In generalThe Secretary of Agriculture shall periodically review and revise the voluntary guidelines to incorporate findings of the research conducted pursuant to subsection (f) and other new knowledge. (B)ConsultationIn carrying out subparagraph (A), the Secretary of Agriculture may consult with State, local, Tribal governments, and non-profits engaged in scientific research and reclamation, and other interested parties.
(f)Research programThe Secretary of Agriculture, in consultation with other appropriate Federal agencies, including the Environmental Protection Agency, shall establish a program of research to support the development and revision of the voluntary guidelines established under subsection (e). Such program shall— (1)identify marijuana cultivation or processing-related chemicals of concern;
(2)assess the types and levels of exposure to chemicals of concern identified under paragraph (1) that may present significant adverse biological effects, and identify actions and additional research necessary to remediate such biological effects; (3)assess the impacts of marijuana cultivation and processing on waterways and bodies of water, and identify actions and additional research necessary to remediate such impacts;
(4)evaluate the performance of current remediation techniques for marijuana cultivation and processing sites; (5)identify areas for which additional research is necessary, including research relating to—
(A)the impacts of indoor and outdoor marijuana cultivation and processing, including biological and hydrological effects and impacts to soil and landscape, such as the potential for erosion; and (B)the remediation of former indoor or outdoor marijuana cultivation or processing sites;
(6)support other research priorities identified by the Secretary of Agriculture, in consultation with State, local, Tribal governments, non-profits engaged in scientific research and reclamation, and other interested parties; and (7)include collaboration with institutions of higher education engaged in research on any matter described in this subsection or additional research priorities determined appropriate by the Secretary of Agriculture.
307.Sustaining biodiversity during droughtsSection 9503(b) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10363(b)) is amended— (1)in paragraph (3)(D), by inserting and native biodiversity after wildlife habitat; and
(2)in paragraph (4)(B), by inserting and drought biodiversity plans to address sustaining native biodiversity during periods of drought after restoration plans. IVWATER JOB TRAINING AND EDUCATION 401.Water resource education (a)General authorityIn accordance with this section, the Secretary may enter into a cooperative agreement or contract or provide financial assistance in the form of a grant, to support activities related to education on water resources. 
(b)Eligible activitiesThe Secretary may enter into a cooperative agreement or contract or provide financial assistance for activities that improve water resources education, including through tours, publications or other activities that—  (1)disseminate information on water resources via educational tools, materials or programs; 
(2)publish relevant information on water resource issues, including environmental and ecological conditions;  (3)advance projects that improve public understanding of water resource issues or management challenges, including education on drought, drought awareness, and drought resiliency; 
(4)provide training or related education for teachers, faculty, or related personnel, including in a specific geographic area or region; or  (5)enable tours, conferences, or other activities to foster cooperation in addressing water resources or management challenges, including cooperation relating to water resources shared by the United States and Canada or Mexico. 
(c)Grant priorityIn making grants under this section, the Secretary shall give priority to activities that—  (1)provide training for the professional development of legal and technical experts in the field of water resources management; or 
(2)help educate the public, teachers or key stakeholders on—  (A)a new or significantly improved water resource management practice, method, or technique; 
(B)the existence of a water resource management practice, method, or technique that may have wide application;  (C)a water resource management practice, method, or technique related to a scientific field or skill identified as a priority by the Secretary; or 
(D)general water resource issues or management challenges, including as part of a science curricula in elementary or secondary education setting.  402.Water sector career grant programs (a)Coordination with innovative water infrastructure workforce development program (1)In generalThe Secretary shall develop a grant program to improve job placement and retention in the water and wastewater utilities sector, to be administered in coordination with the Innovative Water Infrastructure Workforce Development Program.
(2)Conforming amendmentSection 4304(b) of Public Law 115–270 (42 U.S.C. 300j–19e) is amended by inserting and the Secretary of the Interior after Agriculture. (3)Authorization of appropriationsThere is authorized to be appropriated for purposes of this section $10,000,000 for each fiscal year through fiscal year 2026, to remain available until expended.
(b)Grants authorizedBeginning 360 days after the date of the enactment of this section, the Secretary may award grants to eligible entities for the purpose of developing, offering, or improving programs that increase the job placement and retention of skilled and diverse workers in the water and wastewater sector. (c)Allocation of grants (1)Limitation on grant quantity and sizeAn eligible entity may not be awarded—
(A)more than 1 grant under this section for which the eligible entity is the lead applicant; or (B)a grant under this section in excess of $2,500,000.
(2)Allocation to community collegesNot less than 20 percent of the total amount awarded under this section for a fiscal year shall be awarded to eligible entities that are community colleges. (d)PartnershipsAn eligible entity seeking to receive a grant under this section may partner with 1 or more of the following:
(1)Another eligible entity (including an eligible entity that is a community college). (2)A water district or other organization with water delivery authority.
(3)A State or local government. (4)A nonprofit organization.
(e)Use of grantAn eligible entity may use a grant awarded under this section for the following activities: (1)Assessment of water workforce needs and priorities.
(2)Development of a water workforce plan. (3)Design and implementation of formalized mentorship or registered apprenticeship programs.
(4)Design and implementation of bridge programs, work-study opportunities, or other strategies to connect jobseekers with employment opportunities. (5)Development of outreach strategies to recruit a more diverse workforce.
(6)Incumbent worker and career ladder training and skill upgrading and retraining. (7)Identification and removal of barriers preventing qualified individuals from securing and retaining a job.
(8)Curriculum development at the undergraduate and postgraduate levels. (9)Development and support of water resource management major, minor, or certificate programs.
(10)Outreach, recruitment, career guidance, and case management services. (11)Such other activities, as determined by the Secretary, to meet the purposes of this section.
(f)Grant proposals
(1)Submission procedure for grant proposalsAn eligible entity seeking to receive a grant under this section shall submit a grant proposal to the Secretary at such time, in such manner, and containing such information as the Secretary may require. (2)Content of grant proposalsA grant proposal submitted to the Secretary under this section shall include a detailed description of—
(A)the specific project for which the grant proposal is submitted, including the manner in which the grant will be used to develop, offer, or improve a program to improve recruitment and retention in the water or wastewater utility sector; (B)any previous experience of the eligible entity in providing such programs; and
(C)the extent to which such project will meet the needs identified under subsection (i). (g)Criteria for award of grants (1)In generalSubject to appropriations, the Secretary shall award grants under this section based on an evaluation of—
(A)the merits of the grant proposal; (B)the likely improvement to job recruitment and retention as a result of the grant proposal; and
(C)the availability and capacity of existing educational programs in the community to meet future demand for such programs. (2)PriorityPriority in awarding grants under this section shall be given to an eligible entity that—
(A)includes the equal participation of industry and labor organizations, including joint labor-management training programs and workforce investment boards; (B)has entered into a memorandum of understanding with an employer that is a water district or organization with water delivery authority to foster workforce development, recruitment, and retention, and can leverage additional public and private resources to fund activities that further the purposes of the grant;
(C)focuses on individuals who are— (i)veterans, members of the reserve components of the Armed Forces, or former members of such reserve components;
(ii)unemployed; (iii)seeking employment pathways out of poverty and into economic self-sufficiency;
(iv)at-risk youth; (v)formerly incarcerated, adjudicated, nonviolent offenders; or
(vi)from populations that are traditionally underrepresented in the infrastructure workforce; or (D)with respect to an eligible entity that is an institution of higher education, has a high percentage or number of minority or low-income students.
(3)Geographic distributionThe Secretary shall, to the extent practicable, award grants under this section in a manner that provides for a reasonable geographic distribution, except that the Secretary shall prioritize grants to institutions focused on the water management challenges of the Reclamation States. (h)Data collection and reporting (1)In generalA grantee under this section shall collect and report to the Secretary on an annual basis the following:
(A)The number of participants enrolled in the program. (B)The number of participants that have completed the program.
(C)The services received by such participants, including a description of training, education, and supportive services. (D)The amount spent by the grantee per participant.
(E)The rate of job placement of participants with a water district or other entity in the water and wastewater utilities sector. (F)The rate of employment retention 1 year after completion of the program or 1 year after the participant is no longer enrolled in such institution of higher education, whichever is later.
(G)The average wage at placement, including any benefits, and the rate of average wage increase after 1 year. (H)Any factors determined as significantly interfering with recruitment and retention.
(2)Disaggregation of dataThe data collected and reported under this subsection shall be disaggregated by— (A)race;
(B)gender; (C)low-income status;
(D)disability; and (E)English language proficiency.
(3)Assistance from secretaryThe Secretary shall assist grantees in the collection of data under this subsection by making available, where practicable, low-cost means of tracking the labor market outcomes of participants and by providing standardized reporting forms, where appropriate. (i)Interagency research program and coordination (1)Interagency labor market research program (A)Memorandum of understandingNot later than 120 days after the date of the enactment of this section, the Secretary shall enter into a memorandum of understanding with the Administrator of the Environmental Protection Agency, the Secretary of Agriculture, and the Secretary of Labor, acting through the Bureau of Labor Statistics, on a program to—
(i)collect and analyze labor market data in the water and wastewater utilities sector, including the data collected in subsection (h); (ii)track workforce trends, including those affecting recruitment and retention; and
(iii)identify the educational and career training needs for current and future jobs in the water and wastewater utilities sector, including those related to construction and installation, engineering, operation, and maintenance. (B)CollaborationActivities carried out under this paragraph shall include collaboration with State and local governments, workforce investment boards, industry, labor organizations, water districts, and nonprofit organizations.
(2)Coordination between Federal water career training programsNot later than 180 days after the date of the enactment of this section, the Secretary shall enter into a memorandum of understanding with the Administrator of the Environmental Protection Agency to facilitate coordination and collaboration between the career training program established by this section and the Innovative Water Infrastructure Workforce Development Program, including the improvement of such career training programs over time to reflect the needs identified by the interagency research program established in paragraph (1). (j)GuidelinesNot later than 240 days after the date of the enactment of this section, the Secretary shall—
(1)promulgate guidelines for the submission of grant proposals under this section, including a list of the needs identified under subsection (i); and (2)publish and maintain such guidelines on a public website of the Secretary.
(k)Reporting requirementNot later than 18 months after the date of the enactment of this section, and every 2 years thereafter, the Secretary shall submit a report to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate on the grant programs established by this section and the Innovative Water Infrastructure Workforce Development Program. The report shall include a description of the grantees and the activities for which grantees used a grant awarded under this section. (l)DefinitionsIn this section:
(1)Community collegeThe term community college has the meaning given the term junior or community college in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)). (2)Eligible entityThe term eligible entity means a nonprofit entity or partnership that demonstrates experience in implementing and operating worker skills training and education programs such as a labor organization or an institution of higher education, as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
(3)GranteeThe term grantee means an eligible entity that has received a grant under this section. (4)Innovative water infrastructure workforce development programThe term Innovative Water Infrastructure Workforce Development Program means the program authorized by section 4304(b) of Public Law 115–270.
(5)Lead applicantThe term lead applicant means the eligible entity that is primarily responsible for the preparation, conduct, and administration of the project for which the grant was awarded. (6)Low-income studentThe term low-income student means a student whose income (adjusted for family size) does not exceed—
(A)for metropolitan areas, 80 percent of the area median income; and (B)for nonmetropolitan areas, the greater of—
(i)80 percent of the area median income; or (ii)80 percent of the statewide nonmetropolitan area median income.
VMISCELLANEOUS
501.Offset
(a)Purpose; definition
(1)PurposeThe purpose of this section is to establish an efficient and transparent 1-time process for deauthorizing Bureau of Reclamation projects that have failed—  (A)to receive a minimum level of Federal investment; or 
(B)to initiate construction.  (2)Definition of reclamation projectIn this section, the term Reclamation project means a surface water storage project or project under the purview of title XVI of Public Law 102–575 that is to be carried out, funded or operated in whole or in part by the Secretary pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.). 
(b)Backlog listNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives, and make available on a publicly accessible internet website in a manner that is downloadable, searchable, and sortable, a list of—  (1)Reclamation projects— 
(A)that are authorized; and  (B)for which, during the fiscal year in which this Act is enacted and each of the preceding 10 fiscal years— 
(i)no application for Federal funding has been received; and  (ii)no construction has occurred; and 
(2)for each Reclamation project listed under paragraph (1)—  (A)the date of authorization of the Reclamation project, including any subsequent modifications to the original authorization; 
(B)a brief description of the Reclamation project; and  (C)any amounts appropriated for the Reclamation project that remain unobligated. 
(c)Interim deauthorization list
(1)In generalThe Secretary shall develop and make publicly available an interim deauthorization list that identifies each Reclamation project described in subsection (b)(1).  (2)Public comment and consultation (A)In generalThe Secretary shall solicit and accept, for a period of not less than 90 days, comments relating to the interim deauthorization list under paragraph (1) from— 
(i)the public; and  (ii)the Governor of each applicable State. 
(B)Project sponsorsAs part of the public comment period under subparagraph (A), the Secretary shall provide to project sponsors the opportunity to provide to the Secretary a notice of the intent to initiate construction of the project by not later than the date that is 2 years after the date of publication of the preliminary final deauthorization list under subsection (d).  (3)Submission to congress; publicationNot later than 90 days after the date of submission of the backlog list under subsection (b), the Secretary shall— 
(A)submit the interim deauthorization list under paragraph (1) to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives; and  (B)publish the interim deauthorization list in the Federal Register. 
(d)Preliminary final deauthorization list
(1)In generalThe Secretary shall develop a preliminary final deauthorization list that includes each project identified pursuant to paragraph (2).  (2)Identification of projects (A)ExclusionsThe Secretary may identify a Reclamation project described in subsection (b)(1) for exclusion from the preliminary final deauthorization list if the Secretary determines, on a case-by-case basis following receipt of public comments, that the project is critical for interests of the United States, based on the practicable impact of the project on— 
(i)public health and safety;  (ii)the national economy; or 
(iii)the environment.  (B)Subject to deauthorization designationAny Reclamation project the sponsor of which has provided to the Secretary a notice of the intent to initiate construction by not later than 2 years after the date of publication of the preliminary final deauthorization list under this subsection shall be designated on that list as subject to deauthorization. 
(C)AppendixThe Secretary shall include as part of the preliminary final deauthorization list under this subsection an appendix that—  (i)identifies each Reclamation project included on the interim deauthorization list under subsection (c) that is not included on the preliminary final deauthorization list; and 
(ii)describes the reasons why each Reclamation project identified under clause (i) is not included on the preliminary final deauthorization list.  (3)Submission to congress; publicationNot later than 120 days after the date of expiration of the public comment period under subsection (c)(2)(A), the Secretary shall— 
(A)submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives the preliminary final deauthorization list and the appendix required under this subsection; and  (B)publish the preliminary final deauthorization list and appendix in the Federal Register. 
(e)Deauthorization; congressional reviewEffective beginning on the date that is 180 days after the date of submission to Congress of the preliminary final deauthorization list under subsection (d)(3)(A), each Reclamation project included on that list is deauthorized, unless—  (1)the Reclamation project is designated as subject to deauthorization pursuant to subsection (d)(2)(B); or 
(2)Congress has enacted a joint resolution disapproving the preliminary final deauthorization list.  (f)Updated final deauthorization list (1)PublicationNot later than the date that is 2 years after the date of publication of the preliminary final deauthorization list under subsection (d)(3)(B), the Secretary shall publish an updated final deauthorization list. 
(2)Projects subject to deauthorizationOn the updated final deauthorization list under this subsection, the Secretary shall describe any Reclamation project designated as subject to deauthorization on the preliminary final deauthorization list pursuant to subsection (d)(2)(B) as—  (A)authorized, if the Secretary has received evidence that the sponsor of the Reclamation project has substantially initiated construction on the Reclamation project; or 
(B)deauthorized, if the Secretary has not received the evidence described in subparagraph (A).  (3)DeauthorizationAny project described as deauthorized pursuant to paragraph (2)(B) shall be deauthorized on the date that is 180 days after the date of submission of the updated final deauthorization list under paragraph (1), unless Congress has enacted a joint resolution disapproving that list. 
(g)Treatment of project modificationsFor purposes of this section, if an authorized Reclamation project has been modified by an Act of Congress, the date of authorization of the project shall be considered to be the date of the most recent modification.   